 



Exhibit 10.68
AGREEMENT
This Agreement (the “Agreement”), dated as of November 18, 2007, is entered into
by and between Syntroleum Corporation, a Delaware corporation (together with its
successors, the “Company”), and Fletcher International, Ltd., a company
domiciled in Bermuda (together with its successors, the “Purchaser”).
The parties hereto agree as follows:
1. Purchase and Sale. In consideration of and upon the basis of the
representations, warranties and agreements and subject to the terms and
conditions set forth in this Agreement:
(a) Subject to satisfaction or, if applicable, waiver of the relevant conditions
set forth in Sections 13 and 14 hereof and subject to the provisions of Section
7(a) hereof, Purchaser agrees to purchase (the “Initial Investment”) from the
Company, and the Company agrees to issue and sell to Purchaser on the Initial
Investment Closing Date (as defined below), in accordance with Section 3, that
number of shares of the Company’s common stock, par value one cent ($0.01) per
share (together with the associated common stock purchase rights under the
Second Amended and Restated Rights Agreement dated as of October 28, 2004, the
“Common Stock”) that may be purchased with Three Million Dollars ($3,000,000) at
a price per share equal to the Initial Investment Price. Purchaser shall have
the rights with respect to such shares of Common Stock specified in this
Agreement and in the Warrant.
(b) Subject to satisfaction or, if applicable, waiver of the relevant conditions
set forth in Sections 13 and 14 hereof and subject to the provisions of Section
7(a) hereof, Purchaser agrees to purchase from the Company, and the Company
agrees to issue and sell to Purchaser (each a “Later Investment”), from time to
time, in whole or in part, that number of shares of Common Stock that may be
purchased with an aggregate purchase price of Nine Million Dollars ($9,000,000)
(the “Aggregate Later Investment Commitment”) at a price per share equal to the
Later Investment Price on the date of the relevant Later Investment Notice (as
defined below). To effect any Later Investment, Purchaser shall deliver a
written notice substantially in the form attached hereto as Annex A (a “Later
Investment Notice”) to the Company from time to time during that period
commencing on and including May 18, 2008 and ending no later than November 18,
2009, subject to extension as set forth herein (the “Later Investment Period”).
Subject to satisfaction or, if applicable, waiver of the relevant conditions set
forth in Sections 13 and 14 hereof, the closing of each Later Investment (each,
a “Later Investment Closing”) shall take place at 9:30 a.m. New York City time
on the date that is three (3) Business Days following and excluding the date of
delivery of the Later Investment Notice or on such other date as Purchaser and
the Company shall mutually agree (each such date and time being referred to
herein as a “Later Investment Closing Date”). Subject to the provisions of
Sections 1(d) and 11(c) hereof, prior to the expiration of the Later Investment
Period, Purchaser shall have consummated Later Investments in an aggregate
amount equal to the Aggregate Later Investment Commitment, and each Later
Investment shall be in an amount of not less than two million dollars
($2,000,000), unless that portion of the Aggregate Later Investment Commitment
then remaining to be purchased by Purchaser is less than two million dollars
($2,000,000), in which instance, such Later Investment shall be for such lesser
amount. For the avoidance of doubt, subject to the provisions of Sections 1(d)
and 11(c) hereof, the Aggregate Later Investment Commitment shall be reduced on
a dollar-for-dollar basis by the Investment Amount paid (or in the case of
Cashless Exercise (as defined below), deemed paid) on each Later Investment.

 

 



--------------------------------------------------------------------------------



 



(c) The Later Investment Period shall be extended: by two (2) Business Days for
each Business Day:
(i) that the Registration Statement (as defined below) is not effective and
available for the issuance of all Common Stock issuable under this Agreement; or
(ii) occurring during the period (x) commencing on the earlier of the day on
which the Company restates or announces its intention to restate any portion of
the Company Financial Statements, and (b) ending on the date on which the
Company files quarterly or annual financial statements that constitute a
Restatement on a Form 10-K, Form 10-Q, Form 8-K or any other filing with the SEC
(and if the Company makes multiple filings of a Restatement with the SEC, the
last of such dates) (the “Restatement Filing Date”).
To the extent that the Company (i) restates or announces its intention to
restate any portion of the Company Financial Statements (as defined below) or
(ii) fails to maintain the effectiveness and availability of the Registration
Statement for the issuance of all Common Stock issuable under this Agreement, in
either case, within sixty-five (65) Business Days of the expiration of the Later
Investment Period, the Later Investment Period shall be extended to a date that
is at least sixty-five (65) Business Days after the later of the Restatement
Filing Date or the remediation of the failure described in clause (ii) of this
Section 1(c).
(d) If the conditions set forth in Section 13 hereof are not satisfied or waived
on or prior to 9:30 a.m. New York City time on the relevant Later Investment
Closing Date or if the Company fails to perform its obligations on any Later
Investment Closing Date (including delivery of all shares of Common Stock
issuable on such date) for any reason other than the Purchaser’s failure to
satisfy the conditions required by Section 14 hereof, then in addition to all
remedies available to the Purchaser at law or in equity, the Purchaser may, at
its sole option, and at any time, withdraw the Later Investment Notice by
written notice to the Company regardless of whether such condition has been
satisfied or waived as of the withdrawal date and, after such withdrawal, shall
have no further obligations with respect to such Later Investment Notice. Upon
any such withdrawal, the Aggregate Later Investment Commitment shall be reduced
on a dollar-per-dollar basis by the Investment Amount (as defined below) set
forth in the withdrawn Later Investment Notice (each such reduction, a
“Withdrawal Reduction”) and the Purchaser shall no longer have an obligation to
consummate a Later Investment with respect to such Withdrawal Reduction, but
rather, at any time during the Later Investment Period, Purchaser may deliver a
Later Investment Notice to effect a Later Investment with respect to any part or
all of such Withdrawal Reduction in the Purchaser’s sole discretion at a price
per share equal to the Later Investment Price computed as of the date of such
subsequently delivered Later Investment Notice.

 

2



--------------------------------------------------------------------------------



 



(e) In addition, the Company shall issue to Purchaser on the Initial Investment
Closing Date a warrant in the form attached hereto as Annex B (the “Warrant”)
evidencing rights to purchase from the Company, subject to the terms and
conditions set forth in the Warrant, up to a number of shares of Common Stock as
set forth therein. Purchaser shall have the right to exercise rights under the
Warrant in the manner, and subject to the terms, specified in the Warrant.
(f) As used herein,
(i) “Business Day” means any day on which the Common Stock may be traded on
Nasdaq or, if not admitted for trading on Nasdaq, any day other than a Saturday,
Sunday or holiday on which banks in New York City are required or permitted to
be closed;
(ii) “Common Shares” means the Common Stock issuable pursuant to Section 1(a)
and Section 1(b), upon exercise of the Warrant and all other shares of Common
Stock issuable under this Agreement or the Warrant;
(iii) “Daily Market Price” means, on any date, the amount per share of the
Common Stock (or, for purposes of determining the Daily Market Price of the
common stock of an Acquiring Person, the common stock of such Acquiring Person),
equal to (i) the daily volume-weighted average price, calculated to the nearest
ten thousandth (i.e., four decimal places (.xxxx)), on the Nasdaq or, if no sale
takes place on such date, the average of the closing bid and asked prices,
calculated to the nearest ten thousandth (i.e., four decimal places (.xxxx)), on
the Nasdaq thereof on such date, in each case as reported by Bloomberg, L.P. (or
by such other Person as Purchaser and the Company may agree), or (ii) if such
Common Stock (or the common stock of an Acquiring Person, as defined in
Section 11 hereof) is not then listed or admitted to trading on the Nasdaq, the
higher of (x) the book value per share thereof as determined by any firm of
independent public accountants of recognized standing selected by Company and
reasonably acceptable to Purchaser as of the last calendar day of the most
recent month ending before the date as of which the determination is to be made
and (y) the fair market value per share thereof determined in good faith by an
independent, nationally recognized appraisal firm selected by Purchaser and
reasonably acceptable to the Company (whose fees and expenses shall be borne by
the Company), subject in each case to adjustment for stock splits,
recombinations, stock dividends and the like.

 

3



--------------------------------------------------------------------------------



 



(iv) “Initial Investment Closing Date” means any Business Day during the Initial
Investment Period selected in the sole discretion of Purchaser.
(v) “Initial Investment Period” means that period commencing from and including
March 24, 2008, and ending no later than April 8, 2008.
(vi) “Initial Investment Price” means the price per share equal to (x) the
average of the Daily Market Prices of Common Stock on the Nasdaq for the period
of ten (10) consecutive Business Days ending on the date that is three
(3) Business Days prior to and excluding the Initial Investment Closing Date
plus (y) sixty cents ($0.60).
(vii) “Investment Amount” means, with respect to the Initial Investment or any
Later Investment or exercise of the Warrant, the aggregate amount paid or to be
paid by the Purchaser or by the Holder (as defined in the Warrant) (or deemed to
have been paid in the case of Cashless Exercise (as defined herein and in the
Warrant)) on the relevant Closing Date or exercise of the Warrant).
(viii) “Later Investment Price” means the price per share equal to (x) the
Prevailing Price minus (y) twenty cents ($0.20); provided that if a Later
Investment shall be consummated within twenty (20) Business Days after and
excluding any prior Later Investment Closing Date, the Later Investment Price of
such subsequent Later Investment shall be an amount, as determined in the
Purchaser’s sole discretion, equal to (A) the Later Investment Price of the
immediately preceding Later Investment or (B) the Later Investment Price that
would otherwise be applicable without reference to such prior Later Investment
Price.
(ix) “Material Adverse Effect” means any material adverse effect with respect to
(A) the business, properties, assets, operations, results of operations,
revenues, prospects or condition, financial or otherwise, of the Company and its
subsidiaries taken as a whole, (B) the legality, validity or enforceability of
the Agreement, the Warrant, Registration Statement or Prospectus, or (C) the
Company’s ability to perform fully on a timely basis its obligations under the
Agreement or the Warrant.
(x) “Nasdaq” means the Nasdaq Global Market, but if the Nasdaq Global Market is
not then the principal U.S. trading market for the Common Stock, then “Nasdaq”
shall be deemed to mean the principal U.S. national securities exchange
registered under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) on which the Common Stock, or such other applicable common stock, is then
traded, or if such Common Stock, or such other applicable common stock, is not
then listed or admitted to trading on any national securities exchange, then the
OTC Bulletin Board.

 

4



--------------------------------------------------------------------------------



 



(xi) “Person” means an individual or a corporation, partnership, trust,
incorporated or unincorporated association, limited liability company, joint
venture, joint stock company, government (or an agency or political subdivision
thereof) or other entity of any kind.
(xii) “Prevailing Price” means the price per share equal to the average of the
Daily Market Prices of Common Stock during the period of forty (40) consecutive
Business Days ending on the date that is three (3) Business Days prior to and
excluding the date of the relevant Later Investment Notice, but not greater than
the average of the Daily Market Prices of Common Stock for any three (3)
consecutive or non-consecutive Business Days (determined in Purchaser’s sole
discretion) within such period of forty (40) consecutive Business Days.
2. Documentation Closing. The execution and delivery of this Agreement shall
take place initially via facsimile on November 18, 2007 (the “Signing”). On or
prior to November 20, 2007 (the “Agreement Closing Date” and together with the
Signing, the Initial Investment Closing Date and the Later Investment Closing
Dates, each a “Closing Date”), a document closing shall take place (the
“Agreement Closing”). At the Agreement Closing, this Agreement and the documents
required by Sections 13 and 14 shall be delivered to Purchaser and the Company,
respectively. The deliveries specified in this Section 2 shall be deemed to
occur simultaneously as part of a single transaction, and no delivery shall be
deemed to have been made until all such deliveries have been made.
3. Initial Investment Closing. The closing (the “Initial Investment Closing”,
and together with the Agreement Closing and each Later Investment Closing, the
“Closings”) of the sale of the Initial Investment shall take place, subject to
satisfaction or, if applicable, waiver of the relevant conditions set forth in
Sections 13 and 14 hereof, at 9:30 a.m. New York City time on the date that is
three (3) Business Days following and excluding the date of delivery by the
Purchaser of a written notice substantially in the form attached hereto as Annex
C (an “Initial Investment Notice”) to the Company. The Initial Investment
Closing shall be via facsimile on the Initial Investment Closing Date in the
manner set forth below; provided, that the Warrant shall be delivered by hand to
Purchaser as Purchaser instructs in writing. At the Initial Investment Closing,
the following deliveries shall be made:
(a) Common Stock. The Company shall deliver to Purchaser, at the Company’s
expense, that number of shares of Common Stock that may be purchased with Three
Million Dollars ($3,000,000) at a price per share equal to the Initial
Investment Price. Such shares shall be issued in the name of and delivered to
the Purchaser via the Depository Trust Company’s Deposit and Withdrawal at
Custodian (or DWAC) system.

 

5



--------------------------------------------------------------------------------



 



(b) Purchase Price. Purchaser shall cause to be wire transferred to the Company,
in accordance with the wire instructions set forth in Annex G hereto, Three
Million Dollars ($3,000,000) in immediately available United States funds.
(c) Closing Documents. The closing documents required by Sections 13 and 14
shall be delivered to Purchaser and the Company, respectively.
(d) Warrant. The duly executed Warrant shall be delivered to the Purchaser by
the Company on the Initial Investment Closing Date.
The deliveries specified in this Section 3 shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.
4. Later Investment Closings. Each Later Investment Closing shall take place
initially via facsimile on each Later Investment Closing Date in the manner set
forth below. At each Later Investment Closing, the following deliveries shall be
made
(a) Common Stock. The Company shall deliver to Purchaser that number of shares
of Common Stock as set forth in the relevant Later Investment Notice, at the
Company’s expense. Such shares shall be issued in the name of and delivered to
the Purchaser via the Depository Trust Company’s Deposit and Withdrawal at
Custodian (or DWAC) system.
(b) Purchase Price. Purchaser shall cause to be wire transferred to the Company,
in accordance with the wire instructions set forth in Annex G hereto, the
Investment Amount set forth in the Later Investment Notice in immediately
available United States funds; provided that if (a) the actual number of shares
of Common Stock issued under this Agreement and the Warrant and the number of
shares of Common Stock issuable under this Agreement and the Warrant (which
number shall be calculated assuming consummation of the Initial Investment and
all Later Investments and exercise of all Warrants, in each case at an Initial
Investment Price, Later Investment Price or Warrant Price, as the case may, that
has been determined in accordance with the terms hereof or the Warrant, as the
case may be or, if not yet determined, at the relevant price per share computed
as of the date on which the Initial Investment Notice, Later Investment Notice
or Warrant Exercise Notice (as defined in the Warrant), as the case may be, is
delivered) exceeds Nine Million Three Hundred Twenty Nine Thousand Two Hundred
Ninety Three (9,329,293) without regard to the Maximum Number then in effect or
(b) the Registration Statement is not effective or otherwise not available or
(c) the Purchaser shall have received a Change of Control Notice from the
Company (as defined below) or an event shall have occurred that would require
the Company to deliver to the Purchaser a Change of Control Notice, then the
Purchaser may elect a Cashless Exercise. “Cashless Exercise” means, with respect
to the Warrant, Cashless Exercise as defined therein, and with respect to this
Agreement, a Later Investment in which the Purchaser may elect to not make the
cash payment set forth in the Later Investment Notice and the Company shall sell
and deliver a reduced quantity of shares of Common Stock (the “Settlement
Stock”) equal to “X” where:

 

6



--------------------------------------------------------------------------------



 



X = [(N x D) — (N x P)] / P
N = the gross number of shares of Common Stock that would have been issuable on
the relevant Later Investment Closing Date if the Purchaser had not elected
Cashless Exercise
D = Daily Market Price on the third (3rd) Business Day before, and excluding,
the Later Investment Closing Date
P = Later Investment Price with respect to such Later Investment Notice.
Upon receipt by the Purchaser of Settlement Stock in connection with any
Cashless Exercise, (i) that amount of Common Stock that would have been issuable
on the relevant Later Investment Closing Date if the Purchaser had not elected
Cashless Exercise shall be deemed sold by the Company and purchased by the
Purchaser and (ii) that amount of cash that would have been paid by the
Purchaser on the relevant Later Investment Closing Date if the Purchaser had not
elected Cashless Exercise shall be deemed paid by the Purchaser and received by
the Company.
(c) Closing Documents. The closing documents required by Sections 3 and 14 shall
be delivered to Purchaser and the Company, respectively.
The deliveries specified in this Section 4 shall be deemed to occur
simultaneously as part of a single transaction, and no delivery shall be deemed
to have been made until all such deliveries have been made.
5. Representations and Warranties of the Company. The Company hereby represents
and warrants to Purchaser on the date hereof, on each Closing Date and on the
consummation of each Warrant exercise, as follows:
(a) The Company has authorized the sale and issuance of all shares of Common
Stock issuable under this Agreement or under the Warrant (the “Offering”). The
Offering, and any subsequent issuance of shares of Common Stock upon exercise of
the Warrant, has been registered under the Securities Act of 1933, as amended
(the “Securities Act”) pursuant to the Company’s Registration Statement on Form
S-3 (Registration No. 333-62290) as amended or replaced (the “Registration
Statement”).
(b) The Company has been duly incorporated and is validly existing in good
standing under the laws of Delaware or, after the relevant Closing Date, if
another entity has succeeded the Company in accordance with the terms hereof,
under the laws of its jurisdiction of incorporation.
(c) Except as otherwise contemplated by this Agreement, the execution, delivery
and performance of this Agreement and the Warrant (including the authorization,
sale, issuance and delivery of the shares of Common Stock issuable hereunder and
thereunder) have been duly authorized by all requisite corporate action and no
further consent or authorization of the Company, its Board of Directors or its
stockholders is required.

 

7



--------------------------------------------------------------------------------



 



(d) This Agreement has been duly executed and delivered by the Company and, when
this Agreement is duly authorized, executed and delivered by Purchaser, will be
a valid and binding agreement enforceable against the Company in accordance with
its terms, subject to bankruptcy, insolvency, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
generally and to general principles of equity. Other than as set forth on
Schedule 5(d), the issuance of the shares of Common Stock issuable hereunder and
under the Warrant is not and will not be subject to any preemptive right or
rights of first refusal that have not been properly waived or complied with and
will not trigger any antidilution or similar rights that have not been properly
waived.
(e) The Company has full corporate power and authority necessary to (i) own and
operate its properties and assets, execute and deliver this Agreement,
(ii) perform its obligations hereunder and under the Warrant (including, but not
limited to, the issuance of the shares of Common Stock issuable hereunder and
under the Warrant) and (iii) carry on its business as presently conducted and as
presently proposed to be conducted. The Company and its subsidiaries are duly
qualified and are authorized to do business and are in good standing as foreign
corporations in all jurisdictions in which the nature of their activities and of
their properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so would not, individually
or in the aggregate, be reasonably expected to have a Material Adverse Effect on
(i) the business affairs, assets, results of operations or prospects of the
Company or any of its subsidiaries, or (ii) the transactions contemplated by, or
the Company’s ability to perform under, this Agreement or the Warrant.
(f) No consent, approval, authorization or order of any court, governmental
agency or other body is required for execution and delivery by the Company of
this Agreement or the performance by the Company of any of its obligations
hereunder and under the Warrant.
(g) Neither the execution and delivery by the Company of this Agreement nor the
performance by the Company of any of its obligations hereunder and under the
Warrant:
(i) violates, conflicts with, results in a breach of, or constitutes a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) or creates any rights in respect
of any Person under (A) the certificates of incorporation or by-laws of the
Company or any of its subsidiaries, (B) any decree, judgment, order, law,
treaty, rule, regulation or determination of any court, governmental agency or
body, or arbitrator having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties or assets, (C) the terms of
any bond, debenture, indenture, credit agreement, note or any other evidence of
indebtedness, or any agreement, stock option or other similar plan, lease,
mortgage, deed of trust or other instrument to which the Company or any of its
subsidiaries is a party, by which the Company or any of its subsidiaries is
bound, or to which any of the properties or assets of the Company or any of its
subsidiaries is subject, (D) the terms of any “lock-up” or similar provision of
any underwriting or similar agreement to which the Company or any of its
subsidiaries is a party or (E) a any rule or regulation of the Financial
Industry Regulatory Authority, Inc. (successor entity to National Association of
Securities Dealers, Inc.) (“FINRA”) or the Nasdaq; or

 

8



--------------------------------------------------------------------------------



 



(ii) results in the creation or imposition of any lien, charge or encumbrance
upon any shares of Common Stock issuable hereunder or under the Warrant or upon
any of the properties or assets of the Company or any of its subsidiaries.
(h) When issued to Purchaser against payment therefor, each share of Common
Stock issuable hereunder and each share of Common Stock issuable upon exercise
of the Warrant:
(i) will have been duly and validly authorized, duly and validly issued, fully
paid and non-assessable;
(ii) will be free and clear of any security interests, liens, claims or other
encumbrances; and
(iii) will not have been issued or sold in violation of any preemptive or other
similar rights of the holders of any securities of the Company.
(i) The Company satisfies all continued listing criteria of the Nasdaq Global
Market. No present set of facts or circumstances will (with the passage of time
or the giving of notice or both or neither) cause any of the Common Stock to be
delisted from the Nasdaq Global Market. All of the Common Shares will, when
issued, be duly listed and admitted for trading on all of the markets where
shares of Common Stock are traded, including the Nasdaq Global Market.
(j) There is no pending or, to the best knowledge of the Company, threatened
action, suit, proceeding or investigation before any court, governmental agency
or body, or arbitrator having jurisdiction over the Company or any of its
affiliates that would affect the execution by the Company of, or the performance
by the Company of its obligations under, this Agreement or the Warrant.
(k) Since January 1, 2005, none of the Company’s filings with the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act or under
Section 13 or 15(d) of the Exchange Act, including the financial statements,
schedules, exhibits and results of the Company’s operations and cash flow
contained therein (each an “SEC Filing”), contained any untrue statement of a
material fact or omitted to state any material fact necessary in order to make
the statements, in the light of the circumstances under which they were made,
not misleading. Since January 1, 2005, there has not been any pending or, to the
best knowledge of the Company, threatened action, suit, proceeding or
investigation before any court, governmental agency or body, or arbitrator
having jurisdiction over the Company or any of its subsidiaries that will or is
reasonably likely to result in a Material Adverse Effect except as disclosed in
the Company’s SEC Filings on or before the date immediately prior to and
excluding the date hereof. Since the date of the Company’s most recent SEC
Filing, there has not been, and the Company is not aware of, any development or
condition that is reasonably likely to result in, any material and negative
change in the condition, financial or otherwise, or in the business affairs,
assets, revenues, operations or prospects of the Company and its subsidiaries,
whether or not arising in the ordinary course of business. The (x) Company’s SEC
Filings made before and excluding the Closing Date and (y) Company’s disclosures
to the Purchaser described on Schedule 5(k) fully disclose all material
information concerning the Company and its subsidiaries.

 

9



--------------------------------------------------------------------------------



 



(l) Immediately prior to the Closing Date, the authorized capital stock of the
Company consists of One Hundred Fifty Million (150,000,000) shares of Common
Stock, par value $0.01 per share and Five Million (5,000,000) shares of
preferred stock, par value $0.01 per share. As of November 14, 2007,
(i) Sixty-Two Million One Hundred Ninety-Five Thousand Two Hundred Eighty-Six
(62,195,286) shares of Common Stock were issued and outstanding, and Twelve
Million Three Hundred Sixty-Two Thousand Forty-Seven (12,362,047) shares of
Common Stock are currently reserved and subject to issuance upon the exercise of
outstanding stock options, warrants or other convertible rights, and (ii) no
shares of Common Stock are held in the treasury of the Company. All of the
outstanding shares of Common Stock are, and all shares of capital stock which
may be issued pursuant to outstanding stock options, warrants or other
convertible rights will be, when issued and paid for in accordance with the
respective terms thereof, duly authorized, validly issued, fully paid and
non-assessable, free of any preemptive rights in respect thereof and issued in
compliance with all applicable state and federal laws concerning issuance of
securities. As of the date hereof, except as set forth above, and except for
shares of Common Stock or other securities issued upon conversion, exchange,
exercise or purchase associated with the securities, options, warrants, rights
and other instruments referenced above, no shares of capital stock or other
voting securities of the Company were outstanding, no equity equivalents,
interests in the ownership or earnings of the Company or other similar rights
were outstanding, and there were no existing options, warrants, calls,
subscriptions or other rights or agreements or commitments relating to the
capital stock of the Company or any of its subsidiaries or obligating the
Company or any of its subsidiaries to issue, transfer, sell or redeem any shares
of capital stock, or other equity interest in, the Company or any of its
subsidiaries or obligating the Company or any of its subsidiaries to grant,
extend or enter into any such option, warrant, call, subscription or other
right, agreement or commitment.
(m) Amendment to Rights Agreement. The Company has taken all action necessary to
amend that certain Second Amended and Restated Rights Agreement of the Company,
dated as of October 28, 2004, in the manner set forth in Annex H hereto.
(n) Solvency. The sum of the assets of the Company, both at a fair valuation and
at present fair salable value, exceeds its liabilities, including contingent
liabilities. The Company reasonably believes it has sufficient capital or access
to capital with which to conduct its business as presently conducted and as
proposed to be conducted. The Company has not incurred debt, and does not intend
to incur debt, beyond its ability to pay such debt as it matures. For purposes
of this paragraph, “debt” means any liability on a claim, and “claim” means
(x) a right to payment, whether or not such right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured, or unsecured, or (y) a right to an
equitable remedy for breach of performance if such breach gives rise to a
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
or unsecured. With respect to any such contingent liabilities, such liabilities
are computed at the amount which, in light of all the facts and circumstances
existing at the time, represents the amount which can reasonably be expected to
become an actual or matured liability.

 

10



--------------------------------------------------------------------------------



 



(o) Equivalent Value. As of the Closing Date, the consideration that the Company
is receiving from Purchaser is substantially equivalent in value to the
consideration Purchaser is receiving from the Company pursuant to this
Agreement. As of the Closing Date, under the terms of this Agreement, the
Company is receiving fair consideration from Purchaser for the agreements,
covenants, representations and warranties made by the Company to Purchaser.
(p) No Non-Public Information. Except as set forth on Schedule 5(p), Purchaser
has not requested from the Company, and the Company has not furnished to
Purchaser, any material non-public information concerning the Company or its
subsidiaries.
(q) Restatement Notices. As of the date of each Closing, the Company has
provided Purchaser with all Restatement Notices required to be delivered
following a Restatement (as defined below).
(r) Application of Takeover Protections. There is no control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Company’s charter
documents or the laws of its state of incorporation that is or would become
applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under this Agreement and
the Warrant, including, without limitation, as a result of the Company’s
issuance of the Common Stock issuable hereunder and the Purchaser’s ownership of
the Common Stock issuable hereunder.
(s) Backdating of Options. The exercise price of each Company option has been no
less than the fair market value of a share of Common Stock as determined on the
date of grant of such Company option. All grants of Company options were validly
issued and properly approved by the Board of Directors of the Company (or a duly
authorized committee or subcommittee thereof) in material compliance with all
applicable legal requirements and recorded on the Company’s financial statements
in accordance with U.S. generally accepted accounting principles, and no such
grants involved any “back dating,” “forward dating” or similar practices with
respect to the effective date of grant.

 

11



--------------------------------------------------------------------------------



 



(t) Placement Agent’s Fees. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or brokers’ commissions, in
each case payable to third parties retained by the Company, relating to or
arising out of the Offering pursuant to this Agreement. The Company shall pay,
and hold the Purchaser harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
Offering pursuant to this Agreement.
(u) No Integrated Offering. Neither the Company, nor any Person acting on its
behalf, has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
the Offering to be integrated with prior offerings by the Company for purposes
of the Securities Act or the rules and regulations of FINRA or the Nasdaq.
(v) Absence of Certain Changes. Except as set forth on Schedule 5(v) or
disclosed in SEC Filings since January 1, 2005, there has been no material
adverse change and no material adverse development in the business, properties,
assets, operations, results of operations, or financial condition of the
Company.
(w) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct its business, except where the failure to
possess such certificates, authorizations or permits would not have a Material
Adverse Effect. The Company is not in violation of any judgment, decree or order
or any statute, ordinance, rule or regulation applicable to it, except for
violations which would not have a Material Adverse Effect.
(x) Foreign Corrupt Practices. Neither the Company nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of its actions for, or on behalf of, the Company (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.
(y) Sarbanes-Oxley Act. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the SEC
thereunder that are effective as of the date hereof, except where such
noncompliance would not have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------



 



(z) Transactions With Affiliates. Except as set forth on Schedule 5(z) or
disclosed in the Company’s SEC Filings, and other than the grant of stock
options and restricted and non-restricted stock grants disclosed that are
required to be publicly disclosed, none of the officers, directors or employees
of the Company is presently a party to any transaction with the Company (other
than for ordinary course services as employees, officers or directors) required
to be disclosed pursuant to Regulation S-K Item 404, including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any such officer, director or employee or, to the
knowledge of the Company, any corporation, partnership, trust or other entity in
which any such officer, director, or employee has a substantial interest or is
an officer, director, trustee or partner, which such transaction would be
required to be disclosed.
(aa) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which the Company is engaged.
(bb) Employee Relations. The Company is not a party to any collective bargaining
agreement. The Company is in compliance with all federal, state, local and
foreign laws and regulations respecting labor, employment and employment
practices and benefits, terms and conditions of employment and wages and hours,
except where failure to be in compliance would not reasonably be expected to
result in a Material Adverse Effect.
(cc) Intellectual Property Rights. Except as disclosed in the Company’s SEC
Filings: (i) the Company owns or possesses adequate rights or licenses to use
all trademarks, trade names, service marks, service mark registrations, service
names, patents, patent rights, copyrights, trade secrets and other intellectual
property rights (“Intellectual Property Rights”) necessary to conduct its
business as now conducted; (ii) the Company does not have any knowledge of any
infringement by the Company of Intellectual Property Rights of others, nor does
the Company have reason to believe that the Company has infringed or would
infringe on the Intellectual Property Rights of others, the enforcement of which
would result in a Material Adverse Effect on financial conditions; (iii) there
is no claim, action or proceeding against the Company regarding its Intellectual
Property Rights; (iv) the Company has no knowledge of any infringement or
improper use by any third party of any of the Company’s Intellectual Property
Rights; (v) the Company has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights;
(vi) the Company shall own all right, title and interest in all Intellectual
Property Rights, which the Company owns as of the date of this Agreement.
Notwithstanding anything in this Section 5(cc) to the contrary, the Company may
consummate a spin-off, enter into partnership, license and collaboration
agreements and other similar arrangements.

 

13



--------------------------------------------------------------------------------



 



(dd) Environmental Laws. The Company (i) is in compliance with any and all
Environmental Laws (as hereinafter defined), (ii) has received all permits,
licenses or other approvals required of it under applicable Environmental Laws
to conduct its respective businesses and (iii) is in compliance with all terms
and conditions of any such permit, license or approval where, in each of the
foregoing clauses (i), (ii) and (iii), the failure to so comply could be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
(ee) Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
(ff) Tax Status. Except as would not have a Material Adverse Effect, the Company
(i) has made or filed all foreign, federal and state income and all other tax
returns, reports and declarations required by any jurisdiction to which it is
subject, (ii) has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and
(iii) has set aside on its books provision reasonably adequate for the payment
of all taxes for periods subsequent to the periods to which such returns,
reports or declarations apply.
(gg) Internal Accounting and Disclosure Controls. The Company maintains a system
of internal accounting controls sufficient to provide reasonable assurance that
in all material respects (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset and liability
accountability, (iii) access to assets or incurrence of liabilities is permitted
only in accordance with management’s general or specific authorization and
(iv) the recorded accountability for assets and liabilities is compared with the
existing assets and liabilities at reasonable intervals and appropriate action
is taken with respect to any difference. The Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15 under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the SEC, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 

14



--------------------------------------------------------------------------------



 



(hh) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in the
Company’s SEC Filings and is not so disclosed or that otherwise would have a
Material Adverse Effect.
(ii) Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income or similar taxes) which are required to be paid in connection
with the Offering will be, or will have been, fully paid or provided for by the
Company, and all laws imposing such taxes will be or will have been complied
with.
(jj) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the Offering or (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases for the Offering.
(kk) Subsidiaries. As of the Closing Date, the Company has no directly held
subsidiary other than those listed on Exhibit 21 to the Company’s Annual Report
on Form 10-K for the year ended December 31, 2006. The Company is the beneficial
owner (and the Company or a subsidiary is the record owner) of all of the equity
interests in the Company’s subsidiaries and holds such equity interests free and
clear of all encumbrances except as are imposed by applicable securities laws.
(ll) Anti-dilution Provisions. Other than as set forth in Schedule 5(ll), there
is no anti-dilution provision under any agreement to which the Company is party
or to which any assets of the Company are subject that is or would become
effective as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under this Agreement and the Warrant,
including, without limitation, as a result of the Company’s issuance of the
Common Stock issuable hereunder and the Purchaser’s ownership of the Common
Stock issuable hereunder.
6. Registration Provisions.
(a) The Company will keep the Registration Statement continuously effective
through the end of the Later Investment Period and for so long as any Common
Stock continues to be issuable upon exercise of the Warrant. In the event that
the Company fails to maintain the effectiveness and availability of the
Registration Statement at any time during the period described above, the
Company will promptly provide notice thereof to Purchaser.
(b) The Company will prepare and file with the SEC such amendments and
supplements to the Registration Statement and the prospectus used in connection
with the Registration Statement (as so amended and supplemented from time to
time, the “Prospectus”) as may be necessary to comply with the provisions of the
Securities Act with respect to the issuance of all shares of Common Stock
issuable to Purchaser hereunder and under the Warrant.

 

15



--------------------------------------------------------------------------------



 



(c) The Company will cause all Common Shares to be listed on each securities
exchange and quoted on each quotation service on which similar securities issued
by the Company are then listed or quoted.
(d) The Company will provide a transfer agent and registrar for all Common
Shares and a CUSIP number for all Common Shares.
(e) The Company will otherwise comply with all applicable rules and regulations
of the SEC, FINRA and the Nasdaq Global Market and any other exchange or
quotation service on which the Common Stock are obligated to be listed or quoted
under this Agreement.
7. 19.99% Limit on Shares Issuable.
(a) In no event shall the total number of Common Shares exceed Twelve Million
Four Hundred Thirty-Two Thousand Eight Hundred Thirty-Eight (12,432,838) shares
(the “19.99% Limit”) except that in the event of a Change of Control, the total
number of shares of common stock of the Acquiring Person issued or issuable
hereunder shall not exceed a number equal to nineteen and ninety-nine
one-hundredths percent (19.99%) of the outstanding common stock (or other, most
widely-held class of security) of the Acquiring Person. From and after the time
that the total number of Common Shares shall equal the 19.99% Limit, the Company
shall no longer be obligated to issue shares of Common Stock hereunder and
Purchaser shall no longer be obligated to purchase shares of Common Stock
issuable hereunder. In the event of a Cashless Exercise, the determination of
whether the 19.99% Limit has been reached shall be made based on the number of
shares of Settlement Stock actually issued in such Cashless Exercise.
(b) The aggregate number of shares of Common Stock issued, as of a particular
date, hereunder and issuable pursuant to this Agreement and upon the exercise of
the Warrant shall not exceed the Maximum Number as of that date. The “Maximum
Number” shall initially equal Six Million Sixty-Four Thousand Forty (6,064,040),
or, in the event of a Change of Control, shall equal nine and three-fourths
percent (9.75%) of the outstanding common stock (or other, most widely-held
class of security) of the Acquiring Person as of immediately after the
consummation of the Change of Control, and thereafter shall be automatically
increased upon expiration of a sixty-five (65) day notice period (the “Notice
Period”) after (i) the Company delivers an Increase Notice (as defined below) by
nine and three-fourths percent (9.75%) of the Increase (as defined below) set
forth in such Increase Notice or (ii) the Purchaser delivers a notice (a “65 Day
Notice”) to the Company designating a greater Maximum Number. A 65-Day Notice
may be given at any time. The Company shall deliver a notice (an “Increase
Notice”) stating the aggregate number of shares of Common Stock outstanding as
of the last day of the preceding month and the second preceding month and the
increase, if any (the “Increase”), from the second preceding month (or in the
case of the last day of the month immediately following the Agreement Closing
Date, the number of shares outstanding specified in Section 5(l)) to the
preceding month. From time to time following the Notice Period, Common Stock may
be issued to Purchaser for any quantity of Common Stock, such that the aggregate
number of shares of Common Stock issued hereunder is less than or equal to the
Maximum Number.

 

16



--------------------------------------------------------------------------------



 



8. Representations and Warranties of Purchaser. Purchaser hereby represents and
warrants to the Company on each Closing Date:
(a) Purchaser has been duly incorporated and is validly existing under the laws
of Bermuda.
(b) The execution, delivery and performance of this Agreement by Purchaser have
been duly authorized by all requisite corporate action and no further consent or
authorization of Purchaser, its Board of Directors or its stockholders is
required. This Agreement has been duly executed and delivered by Purchaser and,
when duly authorized, executed and delivered by the Company, will be a valid and
binding agreement enforceable against Purchaser in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium and similar laws
of general applicability relating to or affecting creditors’ rights generally
and to general principles of equity.
(c) Purchaser understands that no United States federal or state agency has
passed on, reviewed or made any recommendation or endorsement of the securities
issuable hereunder.
(d) Purchaser (i) has had no position, office or other material relationship
within the past three (3) years with the Company or Persons known to it to be
affiliates of the Company, (ii) is not a, and it has no direct or indirect
affiliation or association with any, FINRA member as of the date hereof and
(iii) will not, after giving effect to the Offering, alone or as part of any
“group” (as such term is defined by Rule 13d-5 promulgated under the Exchange
Act) of which Purchaser is a part, in connection with the Offering acquire, or
obtain the right to acquire, 20% or more of the Common Stock (or securities
convertible or exercisable for Common Stock) or the voting power of the Company.
9. Future Equity Issuances.
(a) If the Company engages or participates in (or intends to engage or
participate in) any discussions with any Person regarding any sale or issuance
to any Person (other than Purchaser or its affiliates) of any shares of, or
securities convertible into, exercisable or exchangeable for, or whose value is
derived in whole or in part from, any shares of any class of the Company’s
capital stock subsequent to any Closing Date, other than an Excluded Issuance (a
“Future Equity Issuance”), the Company shall (i) promptly notify Purchaser of
the existence of the Company’s intentions or discussions with respect to the
proposed Future Equity Issuance and (ii) in connection with such notice, inquire
whether Purchaser desires to be informed as to the substance of such intentions
or discussions. If Purchaser notifies the Company in writing that Purchaser
elects to become informed with respect to such proposed Future Equity Issuance
by 11:59 p.m., New York City time, on the third (3rd) Business Day after and
excluding the date on which the Company so notifies Purchaser, the Company shall
use its best efforts to engage in good faith discussions with Purchaser
regarding the proposed Future Equity Issuance and shall not consummate such
Future Equity Issuance for three (3) full Business Days after and excluding the
date of Purchaser’s election. For purposes of clarification, nothing in this
subsection shall obligate the Company to allow Purchaser to participate in a
Future Equity Issuance.

 

17



--------------------------------------------------------------------------------



 



(b) From and after the date of this Agreement until 11:59 p.m., New York City
time, on June 30, 2008, the Company shall not announce or consummate any
issuance of debt of the Company or any of its Subsidiaries together with any
shares of, or securities convertible into, exercisable or exchangeable for, or
whose value is derived in whole or in part from, any shares of any class of the
Company’s capital stock at a per share conversion, exercise or exchange price
that is lower than the Daily Market Price as of the date of such issuance (or,
if earlier, the date on which the Company agrees to effect such issuance), in
one transaction or any series of related transactions, unless all such
transactions individually and in the aggregate constitute a Specified Issuance.
(c) If, within One Hundred Thirty-Five (135) days following the Initial
Investment Closing Date, any Later Investment Closing Date or the closing of any
exercise of the Warrant (the “Prior Period”), there is (i) a public disclosure
of the Company’s intention or agreement to engage in a Future Equity Issuance,
or (ii) a consummation of a Future Equity Issuance, in each case at a price per
share below an Initial Investment Price, Later Investment Price or Warrant
Exercise Price (as defined in the Warrant) previously paid by the Purchaser (or
deemed to have been paid in the case of Cashless Exercise (as defined herein and
in the Warrant)) at any time during the Prior Period, then the Company shall
notify Purchaser and each Holder (as defined in the Warrant) of each such
disclosure and each such consummation, which notice shall include a copy of such
disclosure or the terms and date of such consummation (the “Equity Issuance
Notice”), no later than one (1) Business Day after each such disclosure and each
such consummation.
(d) On or after the date of delivery of an Equity Issuance Notice (or on or
after the date on which a disclosure or consummation described in Section 9(c)
has occurred that requires the Company to deliver an Equity Issuance Notice),
then:
(i) the Exercise Price (as defined in the Warrant) shall be reduced as set forth
in the Warrant; and
(ii) in the case of a Future Equity Issuance disclosed or consummated within One
Hundred Thirty-Five (135) days following any Initial Investment Closing Date,
any Later Investment Closing Date or the closing of any exercise of the Warrant,
the Company shall promptly issue and deliver a number of shares of Common Stock
to Purchaser equal to the positive difference, if any, with respect to each such
Closing Date and each closing of any exercise of the Warrant during the Prior
Period, between (x) the quotient of (A) the Investment Amount with respect to
such Initial Investment, Later Investment or such Warrant exercise closing
divided by (B) the Later Issuance Price (as defined below) and (y) the number of
shares of Common Stock issued on such Closing Date or such Warrant exercise
closing.

 

18



--------------------------------------------------------------------------------



 



(e) “Excluded Issuance” means any of the following: (A) issuances pursuant to
any stock split, dividend or distribution payable in additional shares of
capital stock to holders of Common Stock, (B) sales or issuances to employees,
consultants or directors of the Company directly or pursuant to a stock option
plan, employee stock purchase plan or restricted stock plan, or other similar
arrangements related to compensation for services, (C) issuances issued upon the
exercise of any options or warrants to purchase capital stock outstanding on the
date hereof, in each case in accordance with the terms of such options, warrants
or securities in effect on the date hereof, (D) Common Shares issued or issuable
pursuant to this Agreement or the Warrant, (E) issuances described on
Schedule 9(d), or (F) any Specified Issuance.
(f) “Later Issuance Price” means the lowest price per share of Common Stock paid
or payable by any Person in the Future Equity Issuance, including, in the case
of options, warrants, convertible preferred, convertible notes or other
securities convertible, exchangeable or exercisable into or for Common Stock,
the lowest price per share at which such conversion, exchange or exercise may
occur on any future date.
(g) “Specified Issuance” means the sale or issuance in one or more transactions
completed on or before June 30, 2008 to any Person or Persons (other than
Purchaser or its affiliates) of debt of the Company or Dynamic Fuels, LLC in an
aggregate amount equal to or less than Seventy—Five Million Dollars
($75,000,000) for all such transactions; provided that such sale or issuance
shall include in whole or in part the sale or issuance to all of such Person or
Persons of warrants exercisable into not more than an aggregate of Eleven
Million Two Hundred Fifty Thousand (11,250,000) shares of Common Stock at a
price that is lower than the Daily Market Price as of the date of sale or
issuance (the “Specified Issuance Warrants”); provided further that such debt
securities shall not be convertible into, exercisable or exchangeable for, or
have any value that is derived in whole or in part from, any shares of any class
of the Company’s capital stock.
(h) In the event of any Specified Issuance, the Company shall issue to Purchaser
within five (5) Business Days after and excluding the later of (x) the public
announcement of the Specified Issuance and (y) the public announcement of the
closing of the Specified Issuance, warrants that are identical in all respects
to, and subject to the same terms and conditions as, the Specified Issuance
Warrants to purchase an aggregate number of shares of Common Stock equal to the
product of (i) twenty-five percent (25%) and (ii) the positive amount, if any,
by which (A) the maximum number of shares of Common Stock that may be issued at
any time under the Specified Issuance exceeds (B) One Hundred and Fifty
(150) shares of Common Stock per $1,000 of Specified Issuance debt securities,
provided that if the Specified Issuance Warrants contain variable or multiple
exercise prices or terms of time during which they may be exercised, the
warrants issued to Purchaser will have the lowest possible exercise price and
the longest possible term permitted in any of the Specified Issuance Warrants;
provided further that the warrants issued to Purchaser shall be in all respects
no less favorable to Purchaser than those Specified Issuance Warrants that are
most favorable to the Persons to whom they are issued.

 

19



--------------------------------------------------------------------------------



 



(i) No Integrated Offering. Notwithstanding the foregoing, the Company shall
ensure that no Person acting on its behalf shall, sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security that may
be integrated with the Offering for purposes of the Securities Act or the rules
and regulations of FINRA or the Nasdaq.
10. Covenants of the Company. The Company covenants and agrees with Purchaser as
follows:
(a) While the Later Investment Period is in effect and for so long as any Common
Stock is issuable under exercise of the Warrant and for a period of one (1) year
thereafter, the Company will (i) maintain the effectiveness of the Registration
Statement, (ii) use its best efforts to maintain the eligibility of the Common
Stock for listing on the Nasdaq Global Market; (iii) use its best efforts to
regain the eligibility of the Common Stock for listing or quotation on all
markets and exchanges including the Nasdaq Global Market in the event that the
Common Stock is delisted by the Nasdaq Global Market or any other applicable
market or exchange; (iv) use its best efforts to obtain a listing on another
national securities exchange or Nasdaq Capital Market if the Common Stock is
delisted by the Nasdaq Global Market; and (v) cause the representations and
warranties contained in Section 5 to be and remain true and correct, except
those representations and warranties which address matters only as of a
particular date, which shall be true and correct as of such date.
(b) If a Restatement occurs, the Company shall deliver to Purchaser a
Restatement Notice within three (3) Business Days of such Restatement.
(c) The Company will provide Purchaser with a reasonable opportunity, which
shall not be less than two (2) full Business Days, to review and comment on any
public disclosure by the Company of information regarding this Agreement and the
transactions contemplated hereby, before such public disclosure.
(d) The Company will make all filings required by law with respect to the
transactions contemplated hereby.
(e) The Company will comply with the terms and conditions of the Warrant as set
forth in the Warrant.
(f) For so long as Purchaser owns any shares of Common Stock or shares of Common
Stock issuable upon exercise of the Warrant, within five (5) Business Days after
the filing of each of its quarterly reports on Form 10-Q with the SEC, the
Company shall deliver to Purchaser a certificate of the Chief Executive Officer
and Principal Financial Officer of the Company stating that, based on their
knowledge, the final consolidated unaudited financial statements including the
footnotes thereto contained therein fairly present in all material respects the
financial condition in conformity with accounting principles generally accepted
in the United States, results of operations and cash flows of the Company as of
and for the periods presented therein.

 

20



--------------------------------------------------------------------------------



 



(g) The Company shall cause the Common Shares to be eligible for book-entry
transfer through The Depository Trust Company (or any successor thereto) at all
times from and after the Closing Date.
(h) The Company shall at all times reserve for issuance such number of its
shares of Common Stock as shall from time to time be sufficient to effect the
issuance of all Common Shares.
(i) Unless expressly waived by Purchaser, the Company shall deliver an Increase
Notice to Purchaser on or before the tenth (10th) day of any calendar month for
which an Increase Notice is required to be delivered pursuant to Section 7(b).
(j) The Company shall, within one (1) Business Day after and excluding any
Closing Date, publicly distribute a press release disclosing the material terms
of such Closing and shall, within three (3) Business Days after and excluding
such event file a report with the SEC on Form 8-K with respect to the same.
11. Change of Control.
(a) If the Company is a party to any transaction which results in a Change of
Control, Purchaser and its assigns shall have the rights set forth in the
Warrant regarding Changes of Control in addition to the rights contained in this
Agreement. The Company agrees that it will not enter into an agreement with an
Acquiring Person resulting in a Change of Control unless such agreement
expressly obligates the Acquiring Person to assume all of the Company’s
obligations under this Agreement and the Warrant including, but not limited to,
the share registration and other provisions regarding the Common Stock contained
herein and therein and thereafter all references to the Company herein shall be
deemed to be references to the Acquiring Person.
(b) On or before the date an agreement is entered into with an Acquiring Person
resulting in a Change of Control, the Company shall deliver to Purchaser written
notice that the Acquiring Person has assumed such obligations. The Company shall
provide Purchaser and each Holder (as defined in the Warrant) with written
notice (a “Change of Control Notice”) of any proposed transaction resulting in a
Change of Control as soon as the existence of such proposed transaction is made
public by any Person. Thereafter, the Company shall notify Purchaser promptly of
any material developments with respect to such transaction, including advance
notice at least ten (10) Business Days before the date such transaction is
expected to become effective.

 

21



--------------------------------------------------------------------------------



 



(c) In the event that a Change of Control Notice is delivered (or an event shall
have occurred that would require the delivery of a Change of Control Notice), on
and after the date of delivery of such Change of Control Notice (or the date of
the event that gives rise to the requirement to deliver such a Change of Control
Notice), the Purchaser shall not be obligated to consummate any further Later
Investments, but rather shall have the right to consummate any Later Investments
in its sole discretion.
(d) In the event that a Change of Control Notice is delivered (or an event shall
have occurred that would require the delivery of a Change of Control Notice)
prior to the commencement of the Later Investment Period, the Later Investment
Period shall commence upon and including the Business Day that immediately
follows the date that the Change of Control Notice is delivered (or the date of
the event that gives rise to the requirement to deliver such a Change of Control
Notice).
(e) Between the date a Change of Control Notice is delivered (or an event shall
have occurred that would require the delivery of a Change of Control Notice) and
the effective date of the Change of Control, the Purchaser shall continue to
have the right to submit to the Company a Later Investment Notice and consummate
any Later Investment, in the Purchaser’s sole discretion, in accordance with the
terms and conditions of this Agreement. In addition, the Purchaser at its sole
option may elect to submit to the Company a special notice (a “Contingent Later
Investment Notice”) to effect a Later Investment for all or part of the
remaining Aggregate Later Investment Commitment in connection with such Change
of Control; in which case, notwithstanding the provisions of Section 4:
(i) the effectiveness of such contingent exercise shall be conditional upon the
effectiveness of the Change of Control;
(ii) the Purchaser shall have the right to deliver a notice to withdraw such
Contingent Later Investment Notice until the effective date of such Change of
Control; and
(iii) if such Contingent Later Investment Notice shall not have been withdrawn,
then on the effective date of such Change of Control, the Purchaser shall
receive, upon payment of the price designated in the Contingent Later Investment
Notice, the same consideration, in the form of cash, securities or other assets
(the “Acquisition Consideration”) per share of Common Stock issuable to any
other holder of shares of Common Stock in connection with such Change of Control
based upon the number of shares of Common Stock which the Purchaser would have
held if the Purchaser had consummated such Later Investment on the Business Day
immediately preceding the date on which such Change of Control occurs. If the
Acquisition Consideration is in the form of cash, the Purchaser shall not be
required to tender the price specified in the Contingent Later Investment
Notice, but shall receive an amount in connection with such Change of Control
equal to the Acquisition Consideration applicable to the Purchaser based on the
number of shares of Common Stock the Purchaser would have held had it
consummated the Later Investment on the Business Day immediately preceding the
date on which such Change of Control occurs, less the price specified in such
Contingent Later Investment Notice.

 

22



--------------------------------------------------------------------------------



 



(f) “Change of Control” means (i) acquisition of the Company by means of merger
or other form of corporate reorganization in which outstanding shares of the
Company are exchanged for securities or other consideration issued, or caused to
be issued, by the Acquiring Person (as hereinafter defined) or its Parent,
Subsidiary or Affiliate (each as defined in Rule 12b-2 of the Exchange Act),
restructuring by the Company where outstanding shares of the Company are
exchanged for shares of the Acquiring Person on a one-for-one basis and,
immediately following the exchange, former stockholders of the Company own all
of the outstanding shares, (ii) a sale of all or substantially all of the assets
of the Company (on a consolidated basis) in a single transaction or series of
related transactions, (iii) any tender offer, exchange offer, stock purchase or
other transaction or series of related transactions by the Company in which the
power to cast the majority of the eligible votes at a meeting of the Company’s
stockholders at which directors are elected is transferred to a single entity or
group acting in concert, or (iv) a capital reorganization or reclassification of
the Common Stock pursuant to which the shareholders of the Company immediately
prior to such reorganization or reclassification do not beneficially own at
least sixty-five percent (65%) of each class of voting securities of the Company
outstanding immediately following such reorganization or reclassification.
Notwithstanding anything contained herein to the contrary, the change in the
state of incorporation of the Company shall not in and of itself constitute a
Change of Control.
(g) “Acquiring Person” means, in connection with any Change of Control, (i) the
continuing or surviving Person of a consolidation or merger with the Company (if
other than the Company), (ii) the transferee of all or substantially all of the
properties or assets of the Company, (iii) the corporation consolidating with or
merging into the Company in a consolidation or merger in connection with which
the Common Stock is changed into or exchanged for stock or other securities of
any other Person or cash or any other property, (iv) the entity or group acting
in concert acquiring or possessing the power to cast the majority of the
eligible votes at a meeting of the Company’s stockholders at which directors are
elected, or, (v) in the case of a capital reorganization or reclassification of
the Common Stock pursuant to which the shareholders of the Company immediately
prior to such reorganization or reclassification do not beneficially own at
least sixty-five percent (65%) of each class of voting securities of the Company
outstanding immediately following such reorganization or reclassification, the
Company, or (vi) at Purchaser’s election, any Person that (A) controls the
Acquiring Person directly or indirectly through one or more intermediaries,
(B) is required to include the Acquiring Person in the consolidated financial
statements contained in such Person’s Annual Report on Form 10-K (if such Person
is required to file such a report) or would be required to so include the
Acquiring Person in such Person’s consolidated financial statements if they were
prepared in accordance with U.S. generally accepted accounting principles and
(C) is not itself included in the consolidated financial statements of any other
Person (other than its consolidated subsidiaries).
12. Restatements.

 

23



--------------------------------------------------------------------------------



 



(a) If a Restatement (as defined below) occurs on or before the first year
anniversary of one or more Closing Dates or the closing of any exercise of the
Warrant, the Company shall:
(i) deliver to Purchaser and each Holder (as defined in the Warrant) a written
notice in the form attached hereto as Annex D (a “Restatement Notice”) within
three (3) Business Days of each Restatement, stating the date on which a
Restatement has occurred and including the documents in which the Restatement
was publicly disclosed; and
(ii) promptly following receipt of a Restatement Adjustment Notice, (A) issue
and deliver a number of shares of Common Stock to Purchaser equal to the
positive difference, if any, with respect to each such Closing Date and each
such closing of any exercise of the Warrant, between (x) the quotient of (1) the
Investment Amount with respect to such Initial Investment, Later Investment or
such Warrant exercise closing divided by (2) the Restatement Price (as defined
below) and (y) the number of shares of Common Stock issued on such Closing Date
and (B) the Exercise Price (as defined in the Warrant) shall be reduced as set
forth in the Warrant.
(b) At any time after the date of the Restatement and before the Restatement
Adjustment Notice Deadline, Purchaser may deliver a notice in the form attached
hereto as Annex E (a “Restatement Adjustment Notice”) to the Company specifying
the Restatement Date, the Restatement Price, and calculating the number of
shares of Common Stock, if any, required to be issued by the Company to
Purchaser pursuant to clause (a) of this Section 12.
(c) “Restatement” means the earlier of (x) the announcement by the Company of
its intention to restate any portion of the Company Financial Statements and
(y) the actual restatement by the Company of any portion of the Company
Financial Statements.
(d) “Restatement Price” means the Daily Market Price calculated as of any day
during either of the following periods, in the sole discretion of the Purchaser:
(A) the forty (40) Business Days after and excluding the related Restatement
Date or (B) the forty (40) Business Days after and excluding any date on which
the Company files restated financial statements with the SEC with respect to
such Restatement.
(e) “Restatement Adjustment Notice Deadline” means the sixtieth (60th) Business
Day after the later of (i) the date on which the Company delivers the
Restatement Notice to Purchaser and (ii) the date on which the Company files an
amended SEC Filing or Form 8-K fully and finally restating the financial
statements required to be restated in the Restatement.
(f) “Company Financial Statements” means all financial statements (including the
notes thereto) and earnings releases filed by the Company with (or furnished by
the Company to) the SEC or publicly announced by the Company.

 

24



--------------------------------------------------------------------------------



 



(g) “Restatement Date” means, at the option of and pursuant to the determination
of Purchaser (as designated in a notice from Purchaser to the Company), any date
on which a Restatement occurs (including, with respect to any Restatement, the
date of an announcement by the Company of its intention to restate any portion
of the Company’s Financial Statements or the date on which is filed an amended
SEC Filing or Form 8-K or issuance of a press release in respect of the matters
described in such announcement or the date on which such Restatement is filed
with the SEC).
13. Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder are subject to the performance by the Company of its
obligations hereunder and to the satisfaction of the following additional
conditions precedent, unless expressly waived in writing by Purchaser:
(a) On each Closing Date, (i) the representations and warranties made by the
Company in this Agreement shall be true and correct, except those
representations and warranties which address matters only as of a particular
date, which shall be true and correct as of such date; (ii) the Company shall
have complied fully with all of the covenants and agreements in this Agreement
in all material respects; (iii) the Company shall not possess any negative,
material non-public information other than as shall have been filed with the SEC
at least five (5) Business Days prior to and excluding such Closing Date and
(iv) Purchaser shall have received on each Closing Date a certificate of the
Chief Executive Officer and the Principal Financial Officer of the Company dated
such date and to such effect.
(b) On each Closing Date, the Company shall have delivered to Purchaser an
opinion of counsel, substantially in the form of Exhibit A hereto, dated the
date of delivery, confirming in substance the matters covered by paragraphs (a),
(b), (c), (d), (e), (f), (g), (h), (k), (l), (q) and (ll) of Section 5 hereof
and otherwise in the form set forth in Exhibit A.
(c) As of each Closing Date and as of the date or dates upon which Company shall
have received from Purchaser an Initial Investment Notice or any Later
Investment Notice or Warrant Exercise Notice (as defined in the Warrant), the
Registration Statement shall be effective.
(d) On each Closing Date, Purchaser shall have received from the Company the
report of the independent auditor of the Company (together with the accompanying
consolidated balance sheet, financial statement and schedules of the Company and
results of the Company’s operations and cash flows) that was included in the
most recent Form 10-K filed by the Company with the SEC.
(e) The Company shall have submitted to the Nasdaq a correct and complete Notice
for Listing of Additional Shares by no later than November 30, 2007.

 

25



--------------------------------------------------------------------------------



 



(f) On each Closing Date, all Common Shares issued and outstanding shall be duly
listed and admitted for trading on the Nasdaq Global Market.
(g) On each Closing Date, Purchaser shall have received from the transfer agent
of the Company a certificate with respect to the total number of shares of
Common Stock outstanding as of a date on or around Closing Date.
14. Conditions Precedent to the Company’s Obligations.
The obligations of the Company hereunder are subject to the performance by
Purchaser of its obligations hereunder and to the satisfaction (unless expressly
waived in writing by the Company) of the additional conditions precedent that,
on each Closing Date:
(a) the representations and warranties made by Purchaser in this Agreement shall
be true and correct;
(b) Purchaser shall have complied fully with all the covenants and agreements in
this Agreement; and
(c) Purchaser shall have delivered to the Company on each such date a
certificate of an appropriate officer of Purchaser dated such date and to such
effect.
15. Fees and Expenses. Each of Purchaser and the Company agrees to pay its own
expenses incident to the performance of its obligations hereunder, including,
but not limited to, the fees, expenses and disbursements of such party’s
counsel, except as is otherwise expressly provided in this Agreement.
Notwithstanding the foregoing, the Company shall pay all fees and expenses
associated with the Registration Statement, including, without limitation, all
fees and expenses associated with any FINRA filing, if applicable.
16. Non-Performance.
(a) If the Company, at any time, shall fail to deliver the shares of Common
Stock to the Purchaser required to be delivered pursuant to this Agreement or
the Warrant, in accordance with the terms and conditions of this Agreement or
the Warrant, as the case may be, for any reason other than the failure of any
condition precedent to the Company’s obligations hereunder or the failure by
Purchaser to comply with its obligations hereunder, then the Company shall
(without limitation to Purchaser’s other remedies at law or in equity):
(i) indemnify and hold Purchaser harmless against any loss, claim or damage
(excluding incidental, special, punitive and consequential damages) arising from
or as a result of such failure by the Company; and
(ii) reimburse Purchaser for all of its reasonable out-of-pocket expenses,
including fees and disbursements of its counsel, incurred by Purchaser in
connection with this Agreement, the Warrant and the transactions contemplated
herein and therein.

 

26



--------------------------------------------------------------------------------



 



(b) If Purchaser, at any time, shall fail to comply with its obligations to
effect the Initial Investment or the Later Investments under this Agreement for
any reason other than the failure of any condition precedent to Purchaser’s
obligations hereunder or the failure by the Company to comply with its
obligations hereunder, then Purchaser shall (without limitation to the Company’s
other remedies at law or in equity):
(i) indemnify and hold the Company harmless against any loss, claim or damage
(excluding incidental, special, punitive and consequential damages) arising from
or as a result of such failure by Purchaser; and
(ii) reimburse the Company for all of its reasonable out-of-pocket expenses,
including fees and disbursements of its counsel, incurred by the Company in
connection with this Agreement, the Warrant and the transactions contemplated
herein and therein.
17. Indemnification.
(a) Company Indemnification Obligation. The Company hereby agrees to indemnify
Purchaser and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons (each a
“Purchaser Indemnified Party”) against any claim, demand, action, liability,
damages (excluding incidental, special, punitive and consequential damages),
loss, cost or expense (including, without limitation, reasonable legal fees and
expenses incurred by such Purchaser Indemnified Party in investigating or
defending any such proceeding) (all of the foregoing, including associated costs
and expenses being referred to herein as a “Purchaser Indemnified Proceeding”),
that it may incur in connection with any of the transactions contemplated hereby
arising out of or based upon:
(i) any untrue or alleged untrue statement of a material fact in a SEC Filing by
the Company or any of its affiliates or any Person acting on its or their behalf
or omission or alleged omission to state therein any material fact necessary in
order to make the statements, in the light of the circumstances under which they
were made, not misleading by the Company or any of its affiliates or any Person
acting on its or their behalf;
(ii) any of the representations or warranties made by the Company herein being
untrue or incorrect at the time such representation or warranty was made; and
(iii) any breach or non-performance by the Company of any of its covenants,
agreements or obligations under this Agreement or the Warrant;
provided, however, that the foregoing indemnity shall not apply to any Purchaser
Indemnified Proceeding to the extent that it arises out of, or is based upon,
the gross negligence or willful misconduct of Purchaser in connection therewith.

 

27



--------------------------------------------------------------------------------



 



(b) Purchaser Indemnification Obligation. Purchaser hereby agrees to indemnify
the Company and each of its officers, directors, employees, consultants, agents,
attorneys, accountants and affiliates and each Person that controls (within the
meaning of Section 20 of the Exchange Act) any of the foregoing Persons (each a
“Company Indemnified Party”) against any claim, demand, action, liability,
damages (excluding incidental, special, punitive and consequential damages),
loss, cost or expense (including, without limitation, reasonable legal fees and
expenses incurred by such Company Indemnified Party in investigating or
defending any such proceeding) (all of the foregoing, including associated costs
and expenses being referred to herein as a “Company Indemnified Proceeding”, and
together with the Purchase Indemnified Proceeding, the “Proceeding”), that it
may incur in connection with any of the transactions contemplated hereby arising
out of or based upon:
(i) any of the representations or warranties made by Purchaser herein being
untrue or incorrect at the time such representation or warranty was made; and
(ii) any breach or non-performance by Purchaser of its obligations to effect the
Initial Investment and the Later Investments pursuant to the terms of this
Agreement;
provided, however, that the foregoing indemnity shall not apply to any Company
Indemnified Proceeding to the extent that it arises out of, or is based upon,
the gross negligence or willful misconduct of any Company Indemnified Party in
connection therewith.
(c) Conduct of Claims.
(i) Whenever a claim for indemnification shall arise under this Section 17, the
party seeking indemnification (the “Indemnified Party”), shall notify the party
from whom such indemnification is sought (the “Indemnifying Party”) in writing
of the Proceeding and the facts constituting the basis for such claim in
reasonable detail;
(ii) Such Indemnifying Party shall have the right to retain the counsel of its
choice in connection with such Proceeding and to participate at its own expense
in the defense of any such Proceeding; provided, however, that counsel to the
Indemnifying Party shall not (except with the consent of the relevant
Indemnified Party) also be counsel to such Indemnified Party. In no event shall
the Indemnifying Party be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from its own counsel for all
Indemnified Parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances; and

 

28



--------------------------------------------------------------------------------



 



(iii) No Indemnifying Party shall, without the prior written consent of the
Indemnified Parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification could be sought under this Section 17 unless such settlement,
compromise or consent (A) includes an unconditional release of each Indemnified
Party from all liability arising out of such litigation, investigation,
proceeding or claim and (B) does not include a statement as to or an admission
of fault, culpability or a failure to act by or on behalf of any Indemnified
Party.
18. Survival of the Representations, Warranties, etc. The respective
representations, warranties, and agreements made herein by or on behalf of the
parties hereto shall remain in full force and effect, regardless of any
investigation made by or on behalf of the other party to this Agreement or any
officer, director or employee of, or Person controlling or under common control
with, such party and will survive delivery of and payment for any shares of
Common Stock issuable hereunder.
19. Notices. All communications hereunder shall be in writing and delivered as
set forth below.
(a) If sent to Purchaser, all communications will be deemed delivered: if
delivered by hand, on the day received by Purchaser; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
Purchaser, on the date transmitted (provided such facsimile is later confirmed),
in each case to the address set forth in Annex F hereto (unless otherwise
notified in writing of a substitute address).
(b) If sent to the Company, all communications will be deemed delivered: if
delivered by hand, on the day received by the Company; if sent by reputable
overnight courier, on the next Business Day; and if transmitted by facsimile to
the Company, on the date transmitted (provided such facsimile is later
confirmed), in each case to the following address (unless otherwise notified in
writing of a substitute address):
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attention: Principal Financial Officer
Telephone: (918) 592-7900
Facsimile: (918) 592-7979
with a copy to (which copy shall not constitute notice):
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attention: Chief Executive Officer
Telephone: (918) 592-7900
Facsimile: (918) 592-7979

 

29



--------------------------------------------------------------------------------



 



(c) To the extent that any funds shall be delivered to the Company by wire
transfer, unless otherwise instructed by the Company, such funds should be
delivered in accordance with the wire instructions set forth in Annex G.
(d) If the Company does not agree and acknowledge or object to the delivery of
the Initial Investment Notice or any Later Investment Notice or Warrant Exercise
Notice (as defined in the Warrant), in each case by 5:00 PM, New York time, on
the Business Day following the date of delivery of such notice, such
non-response by the Company shall be deemed to be agreement and acknowledgment
by the Company with the terms of such notice.
20. Miscellaneous.
(a) The parties may execute and deliver this Agreement as a single document or
in any number of counterparts, manually, by facsimile or by other electronic
means, including contemporaneous xerographic or electronic reproduction by each
party’s respective attorneys. Each counterpart shall be an original, but a
single document or all counterparts together shall constitute one instrument
that shall be the agreement.
(b) This Agreement will inure to the benefit of and be binding upon the parties
hereto, their respective successors and assigns and, with respect to Section 17
hereof, will inure to the benefit of their respective officers, directors,
employees, consultants, agents, attorneys, accountants and affiliates and each
Person that controls (within the meaning of Section 20 of the Exchange Act) any
of the foregoing Persons, and no other Person will have any right or obligation
hereunder. The Company may not assign this Agreement. Notwithstanding anything
to the contrary in this Agreement, Purchaser may assign, pledge, hypothecate or
transfer any of the rights and associated obligations contemplated by this
Agreement (including, but not limited to, the shares of Common Stock), in whole
or in part, at its sole discretion (including, but not limited to, assignments,
pledges, hypothecations and transfers in connection with financing, derivative
or hedging transactions with respect to this Agreement and the shares of Common
Stock), provided, that, any such assignment, pledge, hypothecation or transfer
must comply with applicable federal and state securities laws. No Person
acquiring Common Stock from Purchaser pursuant to a public market purchase will
thereby obtain any of the rights contained in this Agreement. This Agreement,
together with the Warrant and that certain Non-Disclosure Agreement dated as of
October 23, 2007, by and between the Company and Purchaser, constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, between the parties hereto with respect to the subject matter
of this Agreement. Except as provided in this Section 20(b), this Agreement is
not intended to confer upon any Person other than the parties hereto any rights
or remedies hereunder.

 

30



--------------------------------------------------------------------------------



 



(c) This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of New York, and each of the parties hereto hereby
submits to the non-exclusive jurisdiction of any state or federal court in the
Southern District of New York and any court hearing any appeal therefrom, over
any suit, action or proceeding against it arising out of or based upon this
Agreement (a “Related Proceeding”). Each of the parties hereto hereby waives any
objection to any Related Proceeding in such courts whether on the grounds of
venue, residence or domicile or on the ground that the Related Proceeding has
been brought in an inconvenient forum.
(d) Each party represents and acknowledges that, in the negotiation and drafting
of this Agreement and the other instruments and documents required or
contemplated hereby, it has been represented by and relied upon the advice of
counsel of its choice. Each party hereby affirms that its counsel has had a
substantial role in the drafting and negotiation of this Agreement and such
other instruments and documents. Therefore, each party agrees that no rule of
construction to the effect that any ambiguities are to be resolved against the
drafter shall be employed in the interpretation of this Agreement and such other
instruments and documents.
(e) Without prejudice to other rights or remedies hereunder (including any
specified interest rate), and except as otherwise expressly set forth herein,
interest shall be due on any amount that is due pursuant to this Agreement and
has not been paid when due, calculated for the period from and including the due
date to but excluding the date on which such amount is paid at the prime rate of
U.S. money center banks as published in The Wall Street Journal (or if The Wall
Street Journal does not exist or publish such information, then the average of
the prime rates of three (3) U.S. money center banks agreed to by the parties)
plus two percent (2%).
(f) Purchaser and the Company stipulate that the remedies at law of the parties
hereto in the event of any default or threatened default by either party in the
performance of or compliance with any of the terms of this Agreement and the
Warrant are not and will not be adequate and that, to the fullest extent
permitted by law, such terms may be specifically enforced by a decree for the
specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.
(g) Any and all remedies set forth in this Agreement or the Warrant: (i) shall
be in addition to any and all other remedies Purchaser or the Company may have
at law or in equity, (ii) shall be cumulative, and (iii) may be pursued
successively or concurrently as each of Purchaser and the Company may elect. The
exercise of any remedy by Purchaser or the Company shall not be deemed an
election of remedies or preclude Purchaser or the Company, respectively, from
exercising any other remedies in the future.
(h) The Company agrees that the parties have negotiated in good faith and at
arms’ length concerning the transactions contemplated herein, and that Purchaser
would not have agreed to the terms of this Agreement without each and every of
the terms, conditions, protections and remedies provided herein and the Warrant.
Except as specifically provided otherwise in this Agreement and the Warrant, the
Company’s obligations to indemnify and hold Purchaser harmless in accordance
with Section 17 of this Agreement are obligations of the Company that the
Company promises to pay to Purchaser when and if they become due. The Company
shall record any such obligations on its books and records in accordance with
U.S. generally accepted accounting principles.

 

31



--------------------------------------------------------------------------------



 



(i) This Agreement may be amended, modified or supplemented in any and all
respects, but only by a written instrument signed by Purchaser and the Company
expressly stating that such instrument is intended to amend, modify or
supplement this Agreement.
(j) Each of the parties will cooperate with the others and use its best efforts
to prepare all necessary documentation, to effect all necessary filings, and to
obtain all necessary permits, consents, approvals and authorizations of all
governmental bodies and other third-parties necessary to consummate the
transactions contemplated by this Agreement.
(k) For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires: (i) the terms defined in this Agreement
have the meanings assigned to them in this Agreement and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender and neuter gender of such term; (ii) accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with U.S. generally accepted accounting principles; (iii) references herein to
“Articles”, “Sections”, “Subsections”, “Paragraphs” and other subdivisions
without reference to a document are to designated Articles, Sections,
Subsections, Paragraphs and other subdivisions of this Agreement, unless the
context shall otherwise require; (iv) a reference to a Subsection without
further reference to a Section is a reference to such Subsection as contained in
the same Section in which the reference appears, and this rule shall also apply
to Paragraphs and other subdivisions; (v) the words “herein”, “hereof”,
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular provision; (vi) the term “include” or “including”
shall mean without limitation; (vii) the table of contents to this Agreement and
all section titles or captions contained in this Agreement or in any Schedule or
Annex hereto or referred to herein are for convenience only and shall not be
deemed a part of this Agreement and shall not affect the meaning or
interpretation of this Agreement; (viii) any agreement, instrument or statute
defined or referred to herein means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statues and references to all attachments
thereto and instruments incorporated therein; and (ix) references to a Person
are also to its permitted successors and assigns and, in the case of an
individual, to his or her heirs and estate, as applicable.

 

32



--------------------------------------------------------------------------------



 



(l) If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect. If the final judgment of a court of competent jurisdiction or
other authority declares that any term or provision hereof is invalid, void or
unenforceable, the parties agree that the court making such determination shall
have the power to reduce the scope, duration, area or applicability of the term
or provision, to delete specific words or phrases, or to replace any invalid,
void or unenforceable term or provision with a term or provision that is valid
and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.
(m) Time shall be of the essence in this Agreement.
(n) All dollar ($) amounts set forth herein and in the Warrant refer to United
States dollars. All payments hereunder and thereunder will be made in lawful
currency of the United States of America.
(o) Notwithstanding anything herein to the contrary, all measurements and
references related to share prices and share numbers herein will be, in each
instance, appropriately adjusted for stock splits, recombinations, stock
dividends and the like.
[SIGNATURE PAGE FOLLOWS]

 

33



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement, all as of the date first set forth above.

            SYNTROLEUM CORPORATION
      By:   /s/ Gary Roth         Name:   Gary Roth        Title:   President
and COO     

            FLETCHER INTERNATIONAL, LTD.
      By:   /s/ Peter Zayfert         Name:   Peter Zayfert        Title:  
Authorized Signatory              By:   /s/ Stewart Turner         Name:  
Stewart Turner        Title:   Authorized Signatory     

Signature Page to Agreement

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page

                         
 
          1.    
PURCHASE AND SALE
    1          
 
          2.    
DOCUMENTATION CLOSING
    5          
 
          3.    
INITIAL INVESTMENT CLOSING
    5          
 
          4.    
LATER INVESTMENT CLOSINGS
    6          
 
          5.    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    7          
 
          6.    
REGISTRATION PROVISIONS
    15          
 
          7.    
19.99% LIMIT ON SHARES ISSUABLE
    16          
 
          8.    
REPRESENTATIONS AND WARRANTIES OF PURCHASER
    17          
 
          9.    
FUTURE EQUITY ISSUANCES
    17          
 
          10.    
COVENANTS OF THE COMPANY
    20          
 
          11.    
CHANGE OF CONTROL
    21          
 
          12.    
RESTATEMENTS
    23          
 
          13.    
CONDITIONS PRECEDENT TO PURCHASER’S OBLIGATIONS
    25          
 
          14.    
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS
    26          
 
          15.    
FEES AND EXPENSES
    26          
 
          16.    
NON-PERFORMANCE
    26          
 
          17.    
INDEMNIFICATION
    27          
 
          18.    
SURVIVAL OF THE REPRESENTATIONS, WARRANTIES, ETC
    29          
 
          19.    
NOTICES
    29          
 
          20.    
MISCELLANEOUS
    30  

 i 

 

 



--------------------------------------------------------------------------------



 



INDEX

         
19.99% Limit
    16  
65 Day Notice
    16  
Acquiring Person
    23  
Acquisition Consideration
    22  
Aggregate Later Investment Commitment
    1  
Agreement
    1  
Agreement Closing
    5  
Agreement Closing Date
    5  
Business Day
    3  
Change of Control
    23  
Change of Control Notice
    21  
claim
    10  
Closing Date
    5  
Closings
    5  
Common Shares
    3  
Common Stock
    1  
Company
    1  
Company Financial Statements
    24  
Company Indemnified Party
    27  
Company Indemnified Proceeding
    28  
Contingent Later Investment Notice
    22  
Daily Market Price
    3  
debt
    10  
Environmental Laws
    14  
Equity Issuance Notice
    18  
Exchange Act
    4  
Excluded Issuance
    19  
FINRA
    8  
Future Equity Issuance
    17  
Hazardous Materials
    14  
Increase
    17  
Increase Notice
    16  
Indemnified Party
    28  
Indemnifying Party
    28  
Initial Investment
    1  
Initial Investment Closing
    5  
Initial Investment Closing Date
    3  
Initial Investment Notice
    5  

 i 

 

 



--------------------------------------------------------------------------------



 



         
Initial Investment Period
    4  
Initial Investment Price
    4  
Intellectual Property Rights
    13  
Later Investment
    1  
Later Investment Closing
    1  
Later Investment Closing Date
    1  
Later Investment Notice
    1  
Later Investment Period
    1  
Later Investment Price
    4  
Later Issuance Price
    19  
Material Adverse Effect
    4  
Maximum Number
    16  
Nasdaq
    4  
Notice Period
    16  
Offering
    7  
Person
    4  
Prior Period
    18  
Proceeding
    28  
Prospectus
    16  
Purchaser
    1  
Purchaser Indemnified Party
    27  
Purchaser Indemnified Proceeding
    27  
Registration Statement
    7  
Related Proceeding
    30  
Restatement
    24  
Restatement Adjustment Notice Deadline
    24  
Restatement Conversion Stock Price
    24  
Restatement Date
    24  
Restatement Filing Date
    2  
Restatement Notice
    24  
SEC
    9  
SEC Filing
    9  
Securities Act
    7  
Settlement Stock
    6  
Specified Issuance
    19  
Specified Issuance Warrants
    19  
Warrant
    3  
Withdrawal Reduction
    2  

 

 



--------------------------------------------------------------------------------



 



ANNEX INDEX

     
ANNEX A
  FORM OF LATER INVESTMENT NOTICE
 
   
ANNEX B
  FORM OF WARRANT
 
   
ANNEX C
  FORM OF INITIAL INVESTMENT NOTICE
 
   
ANNEX D
  FORM OF RESTATEMENT NOTICE
 
   
ANNEX E
  FORM OF RESTATEMENT ADJUSTMENT NOTICE
 
   
ANNEX F
  CLOSING DELIVERY ADDRESS
 
   
ANNEX G
  WIRE INSTRUCTIONS
 
   
ANNEX H
  AMENDMENT TO SECOND AMENDED AND RESTATED RIGHTS AGREEMENT

 

 



--------------------------------------------------------------------------------



 



ANNEX A
[FORM OF LATER INVESTMENT NOTICE]
                    ,           

      Syntroleum Corporation 4322 South 49th West Avenue Tulsa, Oklahoma 74107
Attention:
  Principal Financial Officer
Telephone:
  (918) 592-7900 
Facsimile:
  (918) 592-7979 

Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation (the “Company”) and Fletcher
International, Ltd. (“Fletcher”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement. Fletcher hereby
elects to make a Later Investment on the date, at a price per share and in the
amount set forth below.
In accordance with the terms of the Agreement, Fletcher will make a Later
Investment with respect to [  _____  ] shares of Common Stock [Cashless
Exercise: without payment of any additional consideration by Fletcher] [at a
Later Investment Price equal to [  _____  ] per share of Common Stock], and the
Later Investment Closing Date shall be [  _____  ]. The Investment Amount for
this Later Investment shall be [  _____  ].
On the Later Investment Closing Date, the Company shall deliver the shares of
Common Stock described above to Fletcher’s account via The Depository Trust
Company’s [Delivery Versus Payment system—INSERT REQUIRED INFORMATION FOR DVP]
[Deposit/Withdrawal at Custodian (DWAC) system using the following account
information: [INSERT ACCOUNT INFORMATION]].

              FLETCHER INTERNATIONAL, LTD., by its     duly authorized
investment advisor,     FLETCHER ASSET MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

A-1



--------------------------------------------------------------------------------



 



AGREED AND ACKNOWLEDGED:
SYNTROLEUM CORPORATION

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

A-2



--------------------------------------------------------------------------------



 



ANNEX B
[FORM OF WARRANT]
Warrant Certificate No. [___________]
WARRANTS TO PURCHASE
SHARES OF COMMON STOCK
OF SYNTROLEUM CORPORATION
Syntroleum Corporation, a Delaware corporation (together with its successors,
the “Company”), for value received, hereby certifies that Fletcher
International, Ltd., a company domiciled in Bermuda (together with its
successors, “Fletcher”), or its registered assigns, the registered holder (the
“Holder”), is entitled to purchase from the Company up to the Warrant Amount (as
defined below), subject to the adjustments contained in this warrant certificate
(this “Certificate”) or the Agreement between the Company and Fletcher dated as
of November 18, 2007 (the “Agreement”), of duly authorized, validly issued,
fully paid and nonassessable shares of the Company’s common stock, par value
$0.01 per share (together with the associated common stock purchase rights under
the Second Amended and Restated Rights Agreement dated as of October 28, 2004,
the “Common Stock”), of the Company at the then-prevailing Warrant Price (as
defined below) at any time or from time to time during the Warrant Term (as
defined below), all subject to the terms, conditions and adjustments set forth
below in this Certificate and in the Agreement.
1. Warrants.
The warrants represented hereby (the “Warrants”) have been issued pursuant to
the Agreement, and are subject to the terms and conditions thereof. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
set forth in the Agreement. A copy of the Agreement may be obtained at no cost
by the Holder upon written request to the Secretary of the Company at the
principal executive offices of the Company.
(a) General; Warrant Price; Warrant Term.

 

B-1



--------------------------------------------------------------------------------



 



(i) The Warrants entitle the Holder to purchase the number of newly-issued
shares of Common Stock equal to fifty percent (50%) of the quantities purchased
in all Later Investment Closings (or in the case of any Later Investment Closing
settled by Cashless Exercise (as defined below), the gross number of shares used
in the calculation of the lesser number to be issued upon such Later Investment
Closing), subject to adjustment as set forth herein and in the Agreement (the
“Warrant Amount”). The “Warrant Price” means the Later Investment Price with
respect to the first Later Investment Closing to occur plus forty cents ($0.40)
per share, less the Dividend Amount, subject to adjustment as set forth herein.
The Warrants may be exercised (in whole or in part) at any time or from time to
time after 12:01 A.M., New York City time, on the date of the Agreement (the
“Commencement Date”) until 11:59 P.M., New York City time, on the date that is
seven (7) years after and excluding the last Later Investment Closing Date,
subject to extension pursuant to the Agreement (the period of time from the
Commencement Date to such date, the “Warrant Term”).
(b) Manner of Exercise.
(i) The Warrants may be exercised by the Holder, in whole or in part, from time
to time, on any day during the Warrant Term, by delivery of a notice in
substantially the form attached to this Certificate (or a reasonable facsimile
thereof) duly executed by the Holder (a “Warrant Exercise Notice”).
(ii) The Warrant Exercise Notice shall designate the number of shares of Common
Stock to be received upon such exercise and the aggregate Warrant Price to be
paid (or deemed paid in the case of Cashless Exercise), which shall be at least
the lesser of (i) One Million Dollars ($1,000,000) and (ii) the aggregate
Warrant Price for all shares that may then be purchased under the Warrant. The
closing of each exercise shall take place (i) on the third (3rd) Business Day
after and excluding the date of the Warrant Exercise Notice or (ii) any other
date upon which the exercising Holder and the Company mutually agree (the
“Warrant Closing Date”).
(c) Conditions to Closing.
(i) Holder’s Conditions to Closing. It shall be a condition to each Holder’s
obligation to close on each Warrant Closing Date that each of the following is
satisfied, unless waived by such Holder:
(A) (A) The representations and warranties made by the Company in the Agreement
shall be true and correct as of such Warrant Closing Date, except those
representations and warranties which address matters only as of a particular
date, which

 

B-2



--------------------------------------------------------------------------------



 



shall be true and correct as of such date; (B) the Company shall have complied
in all material respects with all of the covenants and agreements in the
Agreement and this Certificate; (C) the Company shall not possess any negative,
material non-public information other than as shall have been filed with the SEC
at least five (5) Business Days prior to and excluding such Warrant Closing
Date; and (D) Holder shall have received on the date of such exercise a
certificate of the Chief Executive Officer and the Principal Financial Officer
of the Company dated such Warrant Closing Date and to such effect.
(B) On such Warrant Closing Date, the Company shall have delivered to Holder an
opinion of counsel, the form and substance of which shall be reasonably
satisfactory to Holder, dated the date of delivery.
(C) Company will keep the Registration Statement continuously effective through
the end of the Later Investment Period and for so long as any Common Stock
continues to be issuable upon exercise of the Warrant.
(ii) Company’s Conditions to Closing. The obligations of the Company hereunder
are subject to the performance by Holder of its obligations hereunder and to the
satisfaction (unless expressly waived in writing by the Company) of the
additional conditions precedent that, on each Warrant Closing Date: (i) the
representations and warranties made by Holder in the Agreement shall be true and
correct; (ii) Holder shall have complied in all material respects with all the
covenants and agreements in the Agreement; and (iii) Holder shall have delivered
to the Company on each such date a certificate of an appropriate officer of
Holder dated such date and to such effect.
(iii) Agreement to Cause Conditions to be Satisfied. The Company with respect to
Section 1.3(a) and the Holder with respect to Section 1.3(b) shall each use
commercially reasonable efforts to cause each of the foregoing conditions to be
satisfied at the earliest possible date.
(iv) Withdrawal of Notice. If the conditions set forth in Section 1.3(a) are not
satisfied or waived prior to the second (2nd) Business Day following and
excluding the Warrant Exercise Notice Date (except for those conditions which by
their terms can be satisfied only on the Warrant Closing Date) or if the Company
fails to perform its obligations on any Warrant Closing Date (including delivery
of all shares of Common Stock issuable on such date) for any reason other than
Holder’s failure to satisfy the conditions

 

B-3



--------------------------------------------------------------------------------



 



required by Section 1.3(b), then in addition to all remedies available to Holder
at law or in equity, such Holder may, at its sole option, and at any time,
withdraw the Warrant Exercise Notice by written notice to the Company regardless
of whether such condition has been satisfied or waived as of the withdrawal date
and, after such withdrawal, shall have no further obligations with respect to
such Warrant Exercise Notice and may submit an Warrant Exercise Notice on any
future date with respect to such Warrants and the Warrant Price for such
subsequent Warrant Exercise Notice shall be the lesser of (i) the Warrant Price
in the withdrawn Warrant Exercise Notice and (ii) the Warrant Price in effect as
of the subsequent Warrant Exercise Notice Date.
(d) When Exercise Effective.
Each exercise of any Warrant shall be deemed to have been effected on the
Warrant Closing Date upon receipt of the relevant Warrant Price (or deemed to
have been received in connection with Cashless Exercises), and the Person or
Persons in whose name or names any certificate or certificates representing the
Common Stock shall be issuable upon such exercise as provided in Section 1.5
shall be deemed to have become the holder(s) of record thereof.
(e) Delivery of Common Stock and Payment.
(i) Subject to Section 1.3, on the Warrant Closing Date, the Holder shall
deliver payment in the amount designated as the “Designated Aggregate Exercise
Price” by the holder in the Warrant Exercise Notice, and such Holder shall
thereupon be entitled to receive the number of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock designated in the Warrant
Exercise Notice, delivered as set forth in Section 1.7.
(ii) Notwithstanding subsection (a) above, if any of the following occurs or is
true:
(A) the actual number of shares of Common Stock issued pursuant to the Agreement
and this Certificate and the number of shares of Common Stock issuable pursuant
to the Agreement and this Certificate (which number shall be calculated assuming
consummation of the Initial Investment and all Later Investments (as defined in
the Agreement) and exercise of all Warrants, in each case at an Initial
Investment Price (as defined in the Agreement), Later Investment Price (as
defined in the Agreement) or Warrant Price, as the case may, that has been
determined in accordance with the terms hereof or the Agreement, as the case may

 

B-4



--------------------------------------------------------------------------------



 



be or, if not yet determined, at the relevant price per share computed as of the
date on which the Initial Investment Notice (as defined in the Agreement), Later
Investment Notice (as defined in the Agreement) or Warrant Exercise Notice, as
the case may be, is delivered) exceeds Nine Million Three Hundred Twenty Nine
Thousand Two Hundred Ninety Three (9,329,293) without regard to the Maximum
Number then in effect;
(B) the Registration Statement is not effective or otherwise not available; or
(C) the Holder shall have received a Change of Control Notice from the Company
(as defined in the Agreement) or an event shall have occurred that would require
the Company to deliver a Change of Control Notice, in each case at any time on
or before the date of the Warrant Exercise Notice,
then the exercising Holder may elect to receive an amount of Common Stock (the
“Settlement Stock”) equal to “X” where:
X = [(N x D) — (N x P)] / P
N = the gross number of shares of Common Stock that would have been issuable on
the relevant Warrant Closing Date if the Holder had not elected Cashless
Exercise
D = Daily Market Price on the third (3rd) Business Day before, and excluding,
the Warrant Closing Date
P = Warrant Price with respect to such Warrant Exercise Notice
The Settlement Stock shall be issued by the Company to Holder upon the Warrant
Closing Date in lieu of the number of shares of Common Stock otherwise issuable
upon exercise of the Warrants covered by such Warrant Exercise Notice, provided,
that the Holder shall not be required to tender the Warrant Price otherwise
payable (a “Cashless Exercise”).

 

B-5



--------------------------------------------------------------------------------



 



(iii) Closing of Cashless Exercise. The Company shall close a Cashless Exercise
on the relevant Warrant Closing Date. The Company shall issue and deliver the
Settlement Stock pursuant to Section 1.7 on the relevant Warrant Closing Date.
Upon receipt of the Settlement Stock in connection with any Cashless Exercise,
(i) that amount of Warrants as specified for exercise in the Warrant Exercise
Notice shall be deemed exercised and (ii) that amount of cash that would have
been paid by the Purchaser on the relevant Warrant Closing Date if the Holder
had not elected Cashless Exercise shall be deemed paid by the Holder and
received by the Company.
(iv) Effect on 19.99% Limit Calculation. In determining whether the 19.99% Limit
described in Section 7(a) of the Agreement has been reached, computation shall
be made based on the number of shares of Settlement Stock actually issued in the
case of a Cashless Exercise.
(f) Extension of Term.
(i) The Warrant Term shall be extended: by two (2) Business Days for each
Business Day:
(A) that the Registration Statement is not effective and available for the
issuance of all Common Stock issuable under this Certificate; or
(B) occurring during the period (x) commencing on the earlier of the day on
which the Company restates or announces its intention to restate any portion of
the Company Financial Statements., and (b) ending on the Restatement Filing Date
(as defined in the Agreement).
(ii) To the extent that the Company (i) restates or announces its intention to
restate any portion of the Company Financial Statements or (ii) fails to
maintain the effectiveness and availability of the Registration Statement for
the issuance of all Common Stock issuable under this Certificate, in either
case, within sixty-five (65) Business Days of the expiration of the Warrant
Term, the Warrant Term shall be extended to a date that is at least sixty-five
(65) Business Days after the later of the Restatement Filing Date or the
remediation of the failure described in clause (ii).
(g) Delivery of Common Stock.

 

B-6



--------------------------------------------------------------------------------



 



(i) On the Warrant Closing Date, the Company at its expense (including payment
by it of any applicable issue taxes) shall cause to be issued in the name of and
delivered to the exercising Holder or as such Holder may direct, at the election
of such Holder, (i) at such address specified by such Holder via reputable
overnight courier, one or more certificates for, or (ii) via the Depository
Trust Company’s Deposit and Withdrawal at Custodian (or DWAC) system the number
of duly authorized, validly issued, fully paid and non-assessable shares of
Common Stock to which such Holder shall be entitled upon such exercise plus, in
lieu of any fractional share of Common Stock to which such Holder would
otherwise be entitled, cash in an amount equal to the same fraction of the Daily
Market Price on the Business Day immediately preceding the relevant Warrant
Closing Date, and a certificate from the Company stating the remaining number of
shares of Common Stock for which this Warrant may be exercised.
2. Reservation of Shares.
For so long as the Warrant Amount represented hereby has not been exercised in
full, the Company shall at all times prior to the end of the Warrant Term
reserve and keep available, free from pre-emptive rights, out of its authorized
but unissued capital stock, the number of shares available for exercise
hereunder. In the event the number of shares of Common Stock or other securities
issuable exceeds the authorized number of shares of Common Stock or other
securities, the Company shall promptly take all actions necessary to increase
the authorized number, including causing its board of directors to call a
special meeting of stockholders and recommend such increase.
3. Accountants’ Report as to Adjustments.
In each case of any adjustment or readjustment of the Warrant Amount, the
Warrant Term, the Warrant Price or any other adjustment or readjustment pursuant
to the terms of the Agreement or this Certificate, or upon the written request
at any time of any Holder, the Company at its expense will promptly compute such
adjustment or readjustment (the “Company Calculation”) in accordance with the
terms of this Certificate and the Agreement and cause the Company’s Principal
Financial Officer to verify such computation and prepare a report setting forth
such adjustment or readjustment and showing in reasonable detail the method of
calculation thereof and the facts upon which such adjustment or readjustment is
based, including a statement of (a) the Warrant Amount, (b) the Warrant Term and
(c) the Warrant Price in effect immediately prior to such adjustment or
readjustment (as adjusted and readjusted, as applicable). The Company will
forthwith deliver a copy of each such report to each Holder and will also keep
copies of all such reports at its principal office and will cause the same to be
available for inspection at such office during normal business hours by any
Holder. The Holder may dispute the Company Calculation by providing its
computation of such adjustment or readjustment (the “Holder

 

B-7



--------------------------------------------------------------------------------



 



Calculation”) and requesting in writing that independent certified public
accountants of recognized national standing (which may be the regular auditors
of the Company) selected by the Company verify the Company Calculation. The
Holder shall be responsible for the costs and expenses of such accountants if
the difference between the computation of the adjustment or readjustment by such
accountants (the “Accountant Calculation”) and the Holder Calculation is greater
than the difference between the Accountant Calculation and the Company
Calculation, and otherwise the Company shall bear such costs and expenses.
4. Taxes.
The Company shall pay all documentary stamp taxes (if any) attributable to the
issuance of Common Stock upon each exercise of the Warrants by the Holder;
provided, however, that the Company shall not be required to pay any tax or
taxes which may be payable in respect of any transfer involved in the
registration of any certificates for Common Stock in a name other than that of a
Holder upon each exercise of Warrants, and the Company shall not be required to
issue or deliver a Certificate evidencing Warrants or certificates for Common
Stock unless or until the person or persons requesting the issuance thereof
shall have paid to the Company the amount of such tax or shall have established
to the reasonable satisfaction of the Company that such tax has been paid.
5. Treatment of Company Stock Adjustment Events.
In case the Company may effect any subdivision or combination of the issued
Common Stock, whether by reason of any dividend or distribution of units, split,
recapitalization, reorganization, spin-off, combination or other similar change
(each a “Company Stock Adjustment Event”), including a pro rata distribution of
Common Stock to all Holders of Common Stock, or a subdivision or combination of
the outstanding Common Stock, then (a) in the case of any such distribution,
immediately after the close of business on the record date for the determination
of Holders of any class of securities entitled to receive such distribution, or
(b) in the case of any such subdivision or combination, at the close of business
on the Business Day immediately prior to the Business Day upon which such
Company action becomes effective, the Warrant Price, the Prevailing Price and,
to the extent applicable, the Daily Market Price and each other price or
quantity in effect immediately prior to such Company Stock Adjustment Event
shall be proportionately changed.
(a) Business Combinations.

 

B-8



--------------------------------------------------------------------------------



 



(i) If after the date of this Certificate, a Business Combination or plan or
proposal with respect thereto is publicly announced or occurs, as part of such
Business Combination, proper provision shall be made as follows:
(1) Between the date a Business Combination is announced and the effective date
of the Business Combination, each Holder at its sole option shall continue to
have the right to submit to the Company a Warrant Exercise Notice in accordance
with the terms and conditions of this Certificate. In addition, each Holder at
its sole option may elect to submit to the Company a special notice (a
“Contingent Warrant Exercise Notice”) to exercise all or part of its unexercised
Warrants (including any increase in the Warrant Amount contingent upon any Later
Investment Closing for which a Contingent Later Investment Exercise Notice has
been submitted) in connection with such Business Combination; in which case,
notwithstanding the provisions of Section 1.4:
1 the effectiveness of such contingent exercise shall be conditional upon the
effectiveness of the Business Combination;
2 such Holder shall have the right to deliver a notice to withdraw such
Contingent Warrant Exercise Notice until the effective date of such Business
Combination; and
3 if such Contingent Warrant Exercise Notice shall not have been withdrawn, then
on the effective date of such Business Combination, the Holder of such Warrants
shall receive, upon payment of the Warrant Price designated in the Warrant
Exercise Notice, the same consideration, in the form of cash, securities or
other assets (the “Acquisition Consideration”) per share of Common Stock
issuable to any other holder of shares of Common Stock in connection with such
Business Combination based upon the number of shares of Common Stock into which
such Holder’s Warrants would be exercisable if such Holder had exercised each
Warrant on the Business Day

 

B-9



--------------------------------------------------------------------------------



 



immediately preceding the date on which such Business Combination occurs. Upon
receipt of the Warrant Price, such Holder’s Warrants tendered for exercise
pursuant to a Warrant Exercise Notice or Contingent Warrant Exercise Notice
shall be fully exercised and shall no longer permit such Holder to exercise such
Warrants into Common Stock; provided, that if the Acquisition Consideration is
in the form of cash, the Holder shall not be required to tender the relevant
Warrant Price to exercise its Warrants, but shall receive an amount in
connection with such Business Combination equal to the Acquisition Consideration
applicable to such Holder based on the number of shares of Common Stock into
which such Holder’s Warrants would be exercisable if such Holder had exercised
each Warrant that it owns on the Business Day immediately preceding the date on
which such Business Combination occurs, less such Warrant Price.
(ii) In the case of any Business Combination, the Company shall not enter into
an agreement with the Acquiring Person resulting in a Business Combination
unless such Agreement expressly obligates the Acquiring Person to assume all of
the Company’s obligations under any unexercised Warrants (the “Stock Assumption
Agreement”). In the event that any Warrant remains unexercised upon consummation
of the Business Combination, the Holder thereof shall thereafter automatically
have equivalent rights with respect to the Acquiring Person and from and after
the effective date of the Business Combination and under such Stock Assumption
Agreement (i) all references to the Company in this Certificate shall be
references to the Acquiring Person, (ii) all references to Common Stock in this
Certificate shall be references to the securities for which the Common Stock are
exchanged in the Business Combination (or if none, the most widely-held class of
voting securities of the Acquiring Person), (iii) all references to the Warrant
Price in this Certificate shall be references to the Stock Adjustment Measuring
Price (as defined below), and (iv) all references to the Prevailing Price and
Warrant Price shall be references to such prices with respect to the Acquiring
Person.
(iii) “Acquiring Person” means, in connection with any Change of Control,
(i) the continuing or surviving Person of a consolidation or merger with the
Company (if other than the Company), (ii) the transferee of all or substantially
all of the properties or assets of the Company, (iii) the corporation
consolidating with or merging into the Company in a consolidation or merger in
connection with which the Common Stock is changed into or

 

B-10



--------------------------------------------------------------------------------



 



exchanged for stock or other securities of any other Person or cash or any other
property, (iv) the entity or group acting in concert acquiring or possessing the
power to cast the majority of the eligible votes at a meeting of the Company’s
stockholders at which directors are elected, or, (v) in the case of a capital
reorganization or reclassification of the Common Stock pursuant to which the
shareholders of the Company immediately prior to such reorganization or
reclassification do not beneficially own at least sixty-five percent (65%) of
each class of voting securities of the Company outstanding immediately following
such reorganization or reclassification, the Company, or (vi) at Purchaser’s
election, any Person that (A) controls the Acquiring Person directly or
indirectly through one or more intermediaries, (B) is required to include the
Acquiring Person in the consolidated financial statements contained in such
Person’s Annual Report on Form 10 K (if such Person is required to file such a
report) or would be required to so include the Acquiring Person in such Person’s
consolidated financial statements if they were prepared in accordance with U.S.
generally accepted accounting principles and (C) is not itself included in the
consolidated financial statements of any other Person (other than its
consolidated subsidiaries).
(iv) “Change of Control” means (a) acquisition of the Company by means of merger
or other form of corporate reorganization in which outstanding shares of the
Company are exchanged for securities or other consideration issued, or caused to
be issued, by the Acquiring Person or its Parent, Subsidiary or Affiliate (each
as defined in Rule 12b-2 of the Exchange Act), other than a restructuring by the
Company where outstanding shares of the Company are exchanged for shares of the
Acquiring Person on a one-for-one basis and, immediately following the exchange,
former stockholders of the Company own all of the outstanding shares, (b) a sale
of all or substantially all of the assets of the Company (on a consolidated
basis) in a single transaction or series of related transactions, (c) any tender
offer, exchange offer, stock purchase or other transaction or series of related
transactions by the Company in which the power to cast the majority of the
eligible votes at a meeting of the Company’s stockholders at which directors are
elected is transferred to a single entity or group acting in concert, or (d) a
capital reorganization or reclassification of the Common Stock pursuant to which
the shareholders of the Company immediately prior to such reorganization or
reclassification do not beneficially own at least sixty-five percent (65%) of
each class of voting securities of the Company outstanding immediately following
such reorganization or reclassification. Notwithstanding anything contained
herein to the contrary, a change in the state of incorporation of the Company
shall not in and of itself constitute a Change of Control.
(v) “Stock Adjustment Measuring Price” means the Warrant Price multiplied by a
fraction, (i) the numerator of which is the Daily Market Price and (ii) the
denominator of which is the volume-weighted average price, calculated to the
nearest ten thousandth (i.e., four decimal places (.xxxx)), of the securities
for which Common Stock is exchanged in the Business Combination (or if none, the
most widely-held class of voting securities of the Acquiring Person), in each
case determined as of the Business Day immediately preceding and excluding the
date on which the Business Combination is consummated.

 

B-11



--------------------------------------------------------------------------------



 



(b) Adjustment for Restatements.
From and after the date that any Holder delivers a Restatement Adjustment Notice
(as defined in the Agreement) to the Company, each subsequent Warrant Price
shall equal the lesser of (a) the Warrant Price calculated without regard to
such Restatement Adjustment Notice and (b) the Restatement Price (as defined in
the Agreement) specified in such Restatement Adjustment Notice less the fair
market value of all dividends, distributions and other payments or issuances
declared or paid by the Company per share of Common Stock on and after the
Agreement Closing Date determined as of the date of each such declaration (the
“Dividend Amount”); provided that to the extent that any dividend constitutes a
Company Stock Adjustment Event, such dividend shall be disregarded from the
calculation of the Dividend Amount.
(c) Adjustment for Future Equity Issuances.
From and after the date that the Company delivers any Equity Issuance Notice to
any Holder (or from and after the date on which a disclosure or consummation
described in Section 9(b) of the Agreement has occurred that requires the
Company to deliver an Equity Issuance Notice), each subsequent Warrant Price
shall equal the lesser of (a) the Warrant Price calculated without regard to
such Price Adjustment Notice and (b) the Later Issuance Price (as defined in the
Agreement) specified in such Equity Issuance Notice less the Dividend Amount.
6. Lost or Stolen Certificate
In case this Certificate shall be mutilated, lost, stolen or destroyed, the
Company may in its discretion issue in exchange and substitution for and upon
cancellation of the mutilated Certificate, or in lieu of and substitution for
the Certificate lost, stolen or destroyed, a new Certificate of like tenor, but
only upon receipt of evidence reasonably satisfactory to the Company of such
loss, theft or destruction of such Certificate and indemnity, if requested,
reasonably satisfactory to the Company. Applicants for a substitute Certificate
shall also comply with such other reasonable regulations and pay such other
reasonable charges as the Company may prescribe.

 

B-12



--------------------------------------------------------------------------------



 



7. Transfer Agent.
(i) Initially, the Company (and upon a Business Combination, the Acquiring
Person) shall serve as the transfer agent (the “Transfer Agent”) for the
Warrants. The Transfer Agent shall at all times maintain a register (the “Stock
Register”) of the Holders of the Warrants. The Company may deem and treat each
Holder of Warrants as set forth in the Stock Register as the true and lawful
owner thereof for all purposes, and the Company shall not be affected by any
notice to the contrary.
(ii) The Company may, at any time and from time to time, appoint another Person
to serve as the Transfer Agent, and shall upon acceptance by such Person, give
notice to each Holder of the change in Transfer Agent. Such new Transfer Agent
shall be (a) a Person doing business and in good standing under the laws of the
United States or any state thereof, and having a combined capital and surplus of
not less than Fifty Million Dollars ($50,000,000) or (b) an affiliate of such a
Person. The combined capital and surplus of any such new Transfer Agent shall be
deemed to be the combined capital and surplus as set forth in the most recent
report of its condition published by such Transfer Agent prior to its
appointment; provided that such reports are published at least annually pursuant
to law or to the requirements of a federal or state supervising or examining
authority. After acceptance in writing of such appointment by the new Transfer
Agent, it shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as the Transfer
Agent, without any further assurance, conveyance, act or deed; but if for any
reason it shall be reasonably necessary or expedient to execute and deliver any
further assurance, conveyance, act or deed, the same shall be done at the
expense of the Company and shall be legally and validly executed and delivered
by the Company. Any Person into which any new Transfer Agent may be merged or
any Company resulting from any consolidation to which any new Transfer Agent
shall be a party or any Company to which any new Transfer Agent transfers
substantially all of its corporate trust or stockholders services business shall
be a successor Transfer Agent under this Certificate without any further act;
provided that such Person (a) would be eligible for appointment as successor to
the Transfer Agent under the provisions of this Section 7 or (b) is a wholly
owned subsidiary of the Transfer Agent. Any such successor Transfer Agent shall
promptly cause notice of its succession as Transfer Agent to be delivered via
reputable overnight courier to the Holders of the Warrants at such Holder’s last
address as shown on the Stock Register.
8. Notices.
(i) All notices and other communications under this Certificate shall be in
writing and shall be delivered by either a nationally recognized overnight
courier, postage prepaid, or transmitted by facsimile, in each case to the
addresses as provided below:

 

B-13



--------------------------------------------------------------------------------



 



(A) If to the Company:

Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, OK 74107-6100
Attention:     Principal Financial Officer
Telephone:    (918) 592-7900
Facsimile:     (918) 592-7979
(B) If to a Holder, at the address of such Holder as listed in the Stock
Register, or to such other address as the Holder shall have designated by notice
similarly given to the Transfer Agent.
(ii) Any such notice or communication shall be deemed received (i) when made, if
by hand delivery, and upon confirmation of receipt, if made by facsimile and in
each case if such notice is received on or before 11:59 p.m. New York City time,
otherwise, such notice shall be deemed to be received the following Business
Day, (ii) one (1) Business Day after being deposited with a next-day courier,
return receipt requested, postage prepaid or (iii) three (3) Business Days after
being sent by certified or registered mail, return receipt requested, postage
prepaid, in each case addressed as above (or to such other addresses as the
Company or a Holder may designate in writing from time to time).
9. Construction.
For purposes of this Certificate, except as otherwise expressly provided or
unless the context otherwise requires: (a) the terms defined in this Certificate
have the meanings assigned to them in this Certificate and include the plural as
well as the singular, and the use of any gender herein shall be deemed to
include the other gender and neuter gender of such term; (b) accounting terms
not otherwise defined herein have the meanings assigned to them in accordance
with U.S. generally accepted accounting principles; (c) references herein to
“Articles”, “Sections”, “Subsections”, “Paragraphs” and other subdivisions
without reference to a document are to designated Articles, Sections,
Subsections, Paragraphs and other subdivisions of this Certificate, unless the
context shall otherwise require; (d) a reference to a Subsection without further
reference to a Section is a reference to such Subsection as contained in the
same Section in which the reference appears, and this rule shall also apply to
Paragraphs and other subdivisions; (e) the words “herein”, “hereunder” and other
words of similar import refer to this Certificate as a whole and not to any

 

B-14



--------------------------------------------------------------------------------



 



particular provision; (f) the term “include” or “including” shall mean without
limitation; (g) the table of contents to this Certificate and all section titles
or captions contained in this Certificate or in any Exhibit or Schedule hereto
or referred to herein are for convenience only and shall not be deemed a part of
this Certificate and shall not affect the meaning or interpretation of this
Certificate; (h) any agreement, instrument or statute defined or referred to
herein means such agreement, instrument or statute as amended, modified or
supplemented from time to time, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes and references to all attachments thereto and
instruments incorporated therein; and (i) references to a Person are also to its
permitted successors and assigns and, in the case of an individual, to his or
her heirs and estate, as applicable.
10. Severability of Provisions.
If any right, preference, or limitation of the Warrants set forth in this
Certificate (as such Certificate may be amended from time to time) is invalid,
unlawful, or incapable of being enforced by reason of any rule of law or public
policy, all other rights, preferences, and limitations set forth in this
Certificate (as so amended) which can be given effect without the invalid,
unlawful or unenforceable right, preference, or limitation will, nevertheless,
remain in full force and effect, and no right, preference, or limitation set
forth in this Certificate shall be deemed dependent upon any other such right,
preference, or limitation unless so expressed in this Certificate.
This Certificate shall not be valid unless signed by the Company.
[Remainder of Page Left Blank Intentionally]

 

B-15



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Syntroleum Corporation has caused this Warrant to be signed
by its duly authorized officer.
Dated:

                  SYNTROLEUM CORPORATION
 
           
 
  By:                  
 
      Name:    
 
      Title:    

ATTEST:
Secretary

 

 



--------------------------------------------------------------------------------



 



Exhibit 1
[FORM OF WARRANT EXERCISE NOTICE]
(To Be Executed Upon Exercise Of Warrants)
[DATE]
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Telephone: (212) 994-8200
Facsimile: [                    ]
Attention: [                                        ]
Re: Exercise of Warrants
Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation. (the “Company”) and Fletcher
International, Ltd. (“Purchaser”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement.
The undersigned is the registered Holder of a warrant certificate (the
“Certificate”) evidencing the above-referenced warrants (the “Warrants”) issued
by the Company and hereby elects to exercise the Warrants to purchase [  _____ 
] shares of Common Stock (as defined in the Certificate) at a Warrant Price (as
defined in the Warrants) of $[                    ] for a Designated Aggregate
Exercise Price of $[  _____  ].
[Cash exercise:] Subject to the terms and conditions of the Agreement and
Warrants, on the Warrant Closing Date (as defined in the Warrant), Purchaser
shall deliver $[ ] to the Company and the Company shall deliver the number of
shares of Common Stock specified above to Purchaser via The Depository
Deposit/Withdrawal at Custodian (DWAC) system using the following account
information:

 

 



--------------------------------------------------------------------------------



 



[Broker:
DTC#:
Account Name:
Account Number:          ]
[Cashless Exercise:] Purchaser hereby elects to exercise [                    ]
Warrants into [                    ] shares of Common Stock via Cashless
Exercise (as defined in the Agreement). Pursuant to the Warrants, delivery of
the Warrants shall be the sole consideration deliverable to the Company in
connection with such exercise. Subject to the terms and conditions of the
Agreement and the Warrants, on the Warrant Closing Date (as defined in the
Warrants) the Company shall deliver the number of shares of Common Stock
specified above to Purchaser via The Depository Deposit/Withdrawal at Custodian
(DWAC) system using the following account information:
[Broker:
DTC#:
Account Name:
Account Number:          ]

                  [FLETCHER INTERNATIONAL, LTD., by its duly authorized    
investment advisor, FLETCHER ASSET MANAGEMENT, INC.]
 
           
 
  By:                  
 
      Name:    
 
      Title:    
 
           
 
  By:                  
 
      Name:    
 
      Title:    

AGREED AND ACKNOWLEDGED:
SYNTROLEUM CORPORATION

         
By:
       
 
 
 
Name:    
 
  Title:    

 

 



--------------------------------------------------------------------------------



 



Exhibit 2
[FORM OF WARRANT DELIVERY NOTICE]
[DATE]
Fletcher International, Ltd.]
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005
Attn: Peter Zayfert
Facsimile:     (212) 284-4801
Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation (“Syntroleum”) and Fletcher
International, Ltd. (“Fletcher”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement.
This notice confirms that Warrants have been exercised by Fletcher with respect
to a Warrant Price (as designated in the Warrant Exercise Notice) of $[  _____ 
] and a Designated Aggregate Exercise Price of $[  _____  ], requiring delivery
by Syntroleum Corporation to Fletcher of [  _____  ] shares of Common Stock.
After delivery of such shares, the Warrant shall remain exercisable for [
 _____  ] shares of Common Stock.

              SYNTROLEUM CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
  Title:    

 





--------------------------------------------------------------------------------



 



ANNEX C
[FORM OF INITIAL INVESTMENT NOTICE]
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attention:     Principal Financial Officer
Telephone:     (918) 592-7900
Facsimile:     (918) 592-7979
Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation (the “Company”) and Fletcher
International, Ltd. (“Fletcher”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed thereto in the Agreement. Fletcher hereby
elects to make an Initial Investment on the date, at a price per share and in
the amount set forth below.
In accordance with the terms of the Agreement, the Initial Investment Price
shall be [  _____  ] per share of Common Stock and the Initial Investment
Closing Date shall be [  _____  ]. The Company shall deliver on the Initial
Investment Closing Date to Fletcher’s account [  _____  ] shares of Common Stock
against payment of Three Million Dollars ($3,000,000) via The Depository Trust
Company’s [Delivery Versus Payment system—INSERT REQUIRED INFORMATION FOR DVP]
[Deposit/Withdrawal at Custodian (DWAC) system using the following account
information: [INSERT ACCOUNT INFORMATION]].
The Company shall also deliver to Fletcher the Warrant by overnight courier to
the following address:
Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon’s Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda
Attention: Julia Trippitt, Corporate Administrator
Telephone: +1 441 295 2244 (Main)
Telephone: +1 441 298 3235 (Direct)

 

C-1



--------------------------------------------------------------------------------



 



with copies to:
Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005
Attention: Peter Zayfert
Telephone: 212-284-4801
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301
Attention: Leif King
Telephone: 650-470-4662
Facsimile: 888-329-8274

 

C-2



--------------------------------------------------------------------------------



 



              FLETCHER INTERNATIONAL, LTD., by its     duly authorized
investment advisor,     FLETCHER ASSET MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

AGREED AND ACKNOWLEDGED:
SYNTROLEUM CORPORATION

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

 

C-3



--------------------------------------------------------------------------------



 



ANNEX D
[FORM OF RESTATEMENT NOTICE]
[date]
Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon’s Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda
Attention: Julia Trippitt, Corporate Administrator
Telephone: +1 441 295 2244 (Main)
Telephone: +1 441 298 3235 (Direct)
Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation (the “Company”) and Fletcher
International, Ltd. (“Purchaser”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement.
In accordance with Section 12(a)(i) of the Agreement, the Company hereby gives
notice to Purchaser that a Restatement has occurred on [DATE], as described in
the enclosed [DOCUMENT IN WHICH RESTATEMENT WAS PUBLICLY DISCLOSED].

              SYNTROLEUM CORPORATION
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

D-1



--------------------------------------------------------------------------------



 



With copies to:
Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005
Attention: Peter Zayfert
Telephone: 212-284-4801
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301
Attention: Leif King
Telephone: 650-470-4662
Facsimile: 888-329-8274

 

D-2



--------------------------------------------------------------------------------



 



ANNEX E
[FORM OF RESTATEMENT ADJUSTMENT NOTICE]
[date]
Syntroleum Corporation
4322 South 49th West Avenue
Tulsa, Oklahoma 74107
Attention:     Principal Financial Officer
Telephone:     (918) 592-7900
Facsimile:     (918) 592-7979
Ladies and Gentlemen:
Reference is made to the Agreement (the “Agreement”) dated as of November 18,
2007 by and between Syntroleum Corporation (the “Company”) and Fletcher
International, Ltd. (“Purchaser”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed thereto in the Agreement.
This letter serves as a Restatement Adjustment Notice in accordance with
Section 12 of the Agreement.
Pursuant to Section 12(d) of the Agreement, the Restatement Date is [  _____  ]
and the Restatement Price is $[  _____  ] per share. [The number of shares of
Common Stock required to be issued pursuant to clause (a)(ii) of Section 12 of
the Agreement is [                                        ].]

              FLETCHER INTERNATIONAL, LTD., by its     duly authorized
investment advisor,     FLETCHER ASSET MANAGEMENT, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

 

E-1



--------------------------------------------------------------------------------



 



ANNEX F
NOTICE ADDRESS
Fletcher International, Ltd.
c/o Appleby Services (Bermuda) Ltd.
Canon’s Court
22 Victoria Street
PO Box HM 1179
Hamilton HM EX
Bermuda
Attention: Julia Trippitt, Corporate Administrator
Telephone: +1 441 295 2244 (Main)
Telephone: +1 441 298 3235 (Direct)
with copies to (which copies shall not constitute notice):
Fletcher International, Ltd.
c/o Fletcher Asset Management, Inc.
48 Wall Street
New York, NY 10005
Attention: Peter Zayfert
Telephone: 212-284-4801
Skadden, Arps, Slate, Meagher & Flom LLP
525 University Avenue
Palo Alto, CA 94301
Attention: Leif King
Telephone: 650-470-4662
Facsimile: 888-329-8274

 

F-1



--------------------------------------------------------------------------------



 



ANNEX G
SYNTROLEUM CORPORATION WIRE INSTRUCTIONS

              Syntroleum Corporation
 
  Account Number:   [INSERT ACCOUNT INFORMATION]
 
  ABA Number:   [INSERT ACCOUNT INFORMATION]
 
  Bank:   [INSERT ACCOUNT INFORMATION]
 
  Account Name:   [INSERT ACCOUNT INFORMATION]
 
  SWIFT:   [INSERT ACCOUNT INFORMATION]

 

G-1



--------------------------------------------------------------------------------



 



ANNEX H
AMENDMENT TO
SECOND AMENDED AND RESTATED RIGHTS AGREEMENT
Section 11(a)(iii) shall be deleted and replaced with the following:
(iii) In the event that the number of shares of Common Stock that are authorized
by the Company’s certificate of incorporation but not outstanding or reserved
for issuance for purposes other than upon exercise of the Rights is not
sufficient to permit the exercise in full of the Rights in accordance with the
foregoing subparagraph (ii) of this Section 11(a), the Company shall, to the
extent permitted by applicable law and regulation, (A) determine the excess of
(1) the value of the Adjustment Shares issuable upon the exercise of a Right
(computed using the Current Market Price used to determine the number of
Adjustment Shares) (the “Current Value”) over (2) the Purchase Price (such
excess is herein referred to as the “Spread”), and (B) with respect to each
Right, make adequate provision to substitute for the Adjustment Shares, upon the
exercise of the Rights and payment of the applicable Purchase Price, (1) cash,
(2) a reduction in the Purchase Price, (3) Common Stock or other equity
securities of the Company (including, without limitation, shares, or units of
shares, of preferred stock (including, without limitation, the Preferred Stock)
that the Board of Directors of the Company has determined to have the same value
as shares of Common Stock (such shares of preferred stock are herein referred to
as “Common Stock Equivalents”)), (4) debt securities of the Company, (5) other
assets or (6) any combination of the foregoing, having an aggregate value equal
to the Current Value, where such aggregate value has been determined by the
Board of Directors of the Company based upon the advice of a nationally
recognized investment banking firm selected by the Board of Directors of the
Company; provided, however, if the Company shall not have made adequate
provision to deliver value pursuant to clause (B) above within 30 days following
the later of (x) the first occurrence of a Flip-In Event and (y) the date on
which the Company’s right of redemption pursuant to Section 23(a) expires (the
later of (x) and (y) being referred to herein as the “Flip-In Trigger Date”),
then the Company shall be obligated to deliver, upon the surrender for exercise
of a Right and without requiring payment of the Purchase Price, shares of Common
Stock (to the extent not outstanding or reserved for issuance for purposes other
than upon exercise of the Rights) and then, if necessary, cash, which shares
and/or cash have an aggregate value equal to the Spread. If the Board of
Directors of the Company shall determine in good faith that it is likely that
sufficient additional shares of Common Stock could be authorized for issuance
upon exercise in full of the Rights, the 30-day period set forth above may be
extended to the extent necessary, but not more than 90 days after the Flip-In
Trigger Date, in order that the Company may seek stockholder approval for the
authorization of such additional shares (such period, as it may be extended, the
“Substitution Period”). To the extent that the Company or the Board of Directors
determines that some action need be taken pursuant to the first and/or second
sentences of this Section 11(a)(iii), the Company (x) shall provide, subject to
Section 7(e) hereof, that such action shall apply uniformly to all outstanding
Rights, and (y) may suspend the exercisability of the Rights until the
expiration of the Substitution Period in order to seek

 

H-1



--------------------------------------------------------------------------------



 



any authorization of additional shares and/or to decide the appropriate form of
distribution to be made pursuant to such first sentence and to determine the
value thereof. In the event of any such suspension, the Company shall issue a
public announcement stating that the exercisability of the Rights has been
temporarily suspended, as well as a public announcement at such time as the
suspension is no longer in effect. For purposes of this Section 11(a)(iii), the
value of the Common Stock shall be the Current Market Price per share of the
Common Stock on the Flip-In Trigger Date and the value of any Common Stock
Equivalent shall be deemed to have the same value as the Common Stock on such
date.

 

H-2



--------------------------------------------------------------------------------



 



SCHEDULE 5(d)
Certain anti-dilution provisions set forth in Sections 5(e) and 5(f) of the
Warrant Agreement dated as of May 25, 2004 between Syntroleum Corporation and
American Stock Transfer and Trust Company as Warrant Agent may be triggered by
the issuance of the shares of Common Stock issuable under this Agreement and
under the Warrant.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(k)
In connection with that certain Non-Disclosure Agreement dated as of October 23,
2007, by and between the Company and Purchaser, the Company disclosed the
following to the Purchaser:

  1.   Selection of the Geismar, Louisiana site for the first Dynamic Fuels
plant     2.   Changes in management involving the retirement or separation of
John B. Holmes, Jr., Kenneth L. Agee and Richard L. Edmonson     3.   Possible
transaction to sell certain Company laboratory facilities to Kenneth L. Agee or
a company to be formed by him     4.         5.   Staff reductions to
approximately 19 employees     6.   Cost reductions to a level of a cash burn
rate of approximately $6.5 million per year

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(p)
In connection with that certain Non-Disclosure Agreement dated as of October 23,
2007, by and between the Company and Purchaser, the Company disclosed the
following to the Purchaser:

  1.   Selection of the Geismar, Louisiana site for the first Dynamic Fuels
plant     2.   Changes in management involving the retirement or separation of
John B. Holmes, Jr., Kenneth L. Agee and Richard L. Edmonson     3.   Possible
transaction to sell certain Company laboratory facilities to Kenneth L. Agee or
a company to be formed by him     4.         5.   Staff reductions to
approximately 19 employees     6.   Cost reductions to a level of a cash burn
rate of approximately $6.5 million per year

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(v)
In connection with that certain Non-Disclosure Agreement dated as of October 23,
2007, by and between the Company and Purchaser, the Company disclosed the
following to the Purchaser:

  1.   Selection of the Geismar, Louisiana site for the first Dynamic Fuels
plant     2.   Changes in management involving the retirement or separation of
John B. Holmes, Jr., Kenneth L. Agee and Richard L. Edmonson     3.   Possible
transaction to sell certain Company laboratory facilities to Kenneth L. Agee or
a company to be formed by him     4.         5.   Staff reductions to
approximately 19 employees     6.   Cost reductions to a level of a cash burn
rate of approximately $6.5 million per year

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(z)
The Company is in negotiations with Richard L. Edmonson for his retirement or
separation from the Company. The Company contemplates entering into a retirement
or severance agreement with this executive before the end of 2007. On
November 15, 2007, the Company and John B. Holmes, Jr. executed a retirement
agreement which provides for Mr. Holmes to retire from the Company on
December 28, 2007. On November 16, 2007, the Company and Kenneth L. Agee
executed a retirement agreement which calls for Mr. Agee to retire from the
Company on December 2, 2007. The Company is also in negotiations with Mr. Agee
to sell him or a company formed by him certain laboratory facilities and
equipment.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 5(ll)
Certain anti-dilution provisions set forth in Sections 5(e) and 5(f) of the
Warrant Agreement dated as of May 25, 2004 between Syntroleum Corporation and
American Stock Transfer and Trust Company as Warrant Agent may be triggered by
the issuance of the shares of Common Stock issuable under this Agreement and
under the Warrant.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 9(d)
Warrants issued by the Company pursuant to the Warrant Agreement dated June 22,
2007, by and between Syntroleum Corporation and Tyson Foods, Inc.

 

 